   Case 16-10001-SMT  Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
The document below is hereby Document
                             signed.     Page 1 of 116

Signed: September 30, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    SHARRA NEVES CARVALHO,              )     Case No. 15-00646
                                        )     (Chapter 7)
                    Debtor.             )
    ____________________________        )
                                        )
    TEODORA AURELIANA SIMU,             )
                                        )
                       Plaintiff,       )
                                        )     Adversary Proceeding No.
                  v.                    )     16-10001
                                        )
    SHARRA NEVES CARVALHO,              )     Not for publication in
                                        )     West’s Bankruptcy Reporter.
                       Defendant.       )

          MEMORANDUM DECISION RE DEFENDANT’S MOTION FOR SANCTIONS

          After judgment was entered in her favor dismissing this

    adversary proceeding, the defendant, Sharra Neves Carvalho, filed

    a Motion for Sanctions (Dkt. No. 181), requesting that sanctions

    be levied against Matthew August LeFande, counsel for the

    plaintiff, Teodora Aureliana Simu, pursuant to 28 U.S.C. § 1927,

    and against both LeFande and Simu, jointly and severally, under
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                            Document    Page 2 of 116


 this court’s inherent power.        However, on September 17, 2019,

 Carvalho requested to withdraw the request for sanctions against

 Simu, and the request for sanctions against Simu will be

 dismissed, leaving only the request for sanctions against

 LeFande.

      Carvalho requested that the sanctions be an award to her of

 reasonable attorneys’ fees and costs related to this adversary

 proceeding, in the amount of $207,453.25 and $12,165.54

 respectively.      The court will grant Carvalho’s motion in part and

 deny it in part, awarding sanctions against LeFande (as to some

 of his conduct), and will direct the parties to address in

 additional filings the appropriate amount of sanctions in

 accordance with this memorandum decision.

                                       I

                      FACTUAL AND PROCEDURAL HISTORY

      Carvalho’s debt to Simu (which has now been discharged)

 stems from a Superior Court judgment awarded to Simu against

 Carvalho in October 2015.       On October 27, 2015, following a trial

 in a case captioned Teodora A. Simu v. Sharra N. Carvalho, Case

 No. 2014 CA 002691 B, the Superior Court of the District of

 Columbia entered judgment in favor of Simu against Carvalho in

 the amount of $90,250 plus interest.          This amount consisted of a

 $75,000 judgment for breach of contract, a $3,250 judgment for

 breach of fiduciary duty, and a $12,000 judgment of punitive


                                       2
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 3 of 116


 damages.   Simu recorded this judgment with the District of

 Columbia Recorder of Deeds on October 29, 2015.           On December 2,

 2015, the Superior Court denied Carvalho’s motion to stay

 enforcement of Simu’s judgment.        On December 3, 2015, Simu

 applied for a charging order against any amounts owed to Carvalho

 by Elite Insurance & Consulting Services, LLC (“Elite”) and the

 application was uploaded to the Superior Court’s electronic

 filing system.

      Within two weeks of the filing of that application, on

 December 15, 2015, Carvalho filed a petition in this court,

 commencing a case as a debtor under Chapter 7 of the Bankruptcy

 Code (Case No. 15-00646).      Bryan Ross became the bankruptcy

 trustee in the case.     Simu filed the complaint commencing the

 above-captioned adversary proceeding soon afterwards, on January

 5, 2016.   The intense conflict that had already existed between

 Carvalho and Simu prior to that filing almost immediately

 presented in the proceedings attending both Carvalho’s bankruptcy

 case and this adversary proceeding.

      In this adversary proceeding, Simu unsuccessfully sought to

 have the court either deny Carvalho a discharge or, in the

 alternative, determine that Carvalho’s debt to Simu is

 nondischargeable.     The trial for this adversary proceeding began

 on May 8, 2017, and concluded on May 10, 2017.          Judgment in

 Carvalho’s favor was entered the next day.          On September 13,


                                      3
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                            Document    Page 4 of 116


 2019, Simu’s appeal to the District Court was dismissed on the

 request of Simu.

       A.    Pleadings, Discovery, and Dispositive Motions in this
             Adversary Proceeding

       In the 16 months that elapsed between the filing of the

 complaint in this adversary proceeding and the trial disposing of

 remaining claims in the proceeding, Simu filed four complaints

 and both parties filed numerous dispositive motions.             The

 following is a basic summary of the significant events in this

 adversary proceeding.

             1.     Pleadings and Pre-Discovery Motions

       Simu’s initial Complaint (Dkt. No. 1) in this adversary

 proceeding contained 11 counts, requesting various forms of

 relief.    On February 16, 2016, Simu filed an Amended Complaint

 (Dkt. No. 5), with 15 counts.        On February 19, 2016, Simu filed a

 motion for summary judgment (Dkt. No. 7).          On March 10, 2016,

 Carvalho filed a motion to dismiss (Dkt. No. 10), seeking

 dismissal of Counts II-VIII and XI-XV of the amended complaint

 and requesting a more definite statement regarding Counts I, IX,

 and X.

       On March 10, 2016, the court held a scheduling conference at

 which it addressed Simu’s motion for summary judgment (Dkt. No.

 7).   As an attorney, LeFande was required by local rules to file

 documents electronically.       In filing the motion for summary

 judgment, LeFande had failed to attach in electronic form the

                                       4
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 5 of 116


 documents upon which the motion relied.1          The court ruled that

 the motion for summary judgment would be denied without

 prejudice.2    On March 15, 2019, Simu filed a new motion for

 summary judgment appending exhibits in electronic form.

      On May 13, 2016, the court issued a memorandum decision and

 order (Dkt. No. 30) regarding Carvalho’s motion to dismiss and

 for a more definite statement, dismissing all but one portion of

 Count II, the entirety of Count IV, most of the claims in Count

 VI, all but one portion of Count VII, and the entirety of Counts

 VIII, XI, XII, XIII, XIV, and XV.        The court also, therein,

 directed Simu to provide a more definite statement regarding

 Counts I and IX, and all but one portion of Count X.            The court

 directed Simu to “file a second amended complaint eliminating the

 dismissed claims and setting forth the required more definite

 statements.”    On May 24, 2016, Simu filed a motion to reconsider

 that memorandum decision and order, and two days later she filed

 a second amended complaint.       Dkt. No. 34 and 35.

      LeFande, who filed the second amended complaint on behalf of

 Simu, failed to comply with the court’s directive.           The second

 amended complaint contained counts and specific allegations that


      1
         Moreover, some of the documents were financial records
 for which account numbers would need to be partially redacted by
 reason of Fed. R. Bankr. P. 9037(a)(4).
      2
         On March 29, 2016, the court entered an order (Dkt. No.
 22) denying the initial motion for summary judgment for the
 reasons stated at the hearing of March 10, 2016.

                                      5
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                            Document    Page 6 of 116


 had been dismissed by the court.          It also failed to provide a

 more definite statement regarding the counts specified by the

 court in the memorandum decision and order.           Carvalho filed a

 motion (Dkt. No. 36) to strike portions of the second amended

 complaint, which the court granted in part, as discussed below.

            2.      Intervening Filings Before the Court Disposed
                    of the Motion to Strike and the Motion for
                    Reconsideration

      The court’s modified scheduling order (Dkt. No. 52) set a

 deadline of October 9, 2016, to complete discovery, and a

 deadline of October 23, 2016, to file pretrial statements and

 dispositive motions.      On October 22, 2016, Carvalho filed her

 first motion for summary judgment (Dkt. No. 65),3 which the court

 did not dispose of until shortly before the trial (via an oral

 decision discussed later).

            3.      Dispositions of the Motion to Strike and the
                    Motion for Reconsideration

      On November 15, 2016, the court entered a memorandum

 decision and order (Dkt. No. 80) disposing of Carvalho’s motion

 (Dkt. No. 36) to strike portions of Simu’s second amended

 complaint, and a memorandum decision and order (Dkt. No. 79)

 granting in part and denying in part Simu’s motion for

 reconsideration (Dkt. No. 34) of the court’s memorandum decision



      3
         On the same date, Carvalho filed a pretrial statement
 (Dkt. No. 66). Simu filed her pretrial statement the next day
 (Dkt. No. 67).

                                       6
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 7 of 116


 and order (Dkt. No. 30) regarding Carvalho’s motion to dismiss

 and for a more definite statement.

      The memorandum decision and order dealing with Carvalho’s

 motion to strike noted that courts have considerable discretion

 in ruling on such motions but that granting such motions is

 disfavored and done rarely.       The court struck 12 paragraphs of

 Simu’s second amended complaint, classifying them as “immaterial,

 impertinent, and scandalous” to an extent that justified striking

 them pursuant to Fed. R. Civ. P. 12(f).         Dkt. No. 80 at 6.       The

 court further explained (id.):

      The allegations are irrelevant to the plaintiff’s claims
      against the defendant and are unsupported by sufficiently
      detailed   allegations.    Moreover,   the    allegations
      improperly attack the character of the defendant’s
      counsel and accuse the defendant’s counsel of engaging in
      fraud, again without any reasonable substantiation.

 In the same memorandum decision and order, the court noted that

 Carvalho had requested the court to impose a sanction of striking

 counts IX and X for Simu’s failure to comply with the court’s

 prior order to provide a more definite statement as to those

 counts.   The court acknowledged that while Simu had filed a

 motion for reconsideration of that order, Simu had not requested

 a stay of the order requiring her to provide a more definite

 statement pending ruling on the motion for reconsideration.

 Simu’s failure to provide a more definite statement denied

 Carvalho the information she needed to respond to those counts of

 Simu’s Complaint.     The court struck Count IX as redundant of

                                      7
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                            Document    Page 8 of 116


 Count I and otherwise as consisting of simply conclusory

 allegations.      As to Count X, the court struck the portion of the

 § 523(a)(6) claim related to the Superior Court award for breach

 of contract due to Simu’s failure to obey the court order to

 provide a more definite statement.         The court allowed part of

 Count X to remain, namely, the portion asserting a § 523(a)(6)

 claim of nondischargeability of the Superior Court awards of

 $3,250 for breach of fiduciary duty, plus punitive damages, and

 attorney’s fees for pursuit of the breach of fiduciary duty

 award.

      The memorandum decision and order granting in part and

 denying in part Simu’s motion for reconsideration reinstated

 Count IV of Simu’s Amended Complaint, but denied the remainder of

 the motion for reconsideration.

          In light of the two memorandum decisions of November 15,

 2016, the court directed Simu to file a third amended complaint

 eliminating the stricken allegations, Count IX, and the specified

 portion of Count X, but reinstating Count IV of Simu’s amended

 complaint.    Simu filed her Third Amended Complaint (Dkt. No. 84)

 on November 22, 2016.

              4.    Facts Pertinent to the Contention that Simu
                    in Bad Faith Pursued Unnecessary Discovery
                    After Reinstatement of Count IV

      In her Motion for Sanctions, Carvalho argues that Simu, in

 bad faith, pursued unnecessary discovery from non-party entities.


                                       8
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 9 of 116


 See Dkt. No. 181-1 at 11.      (As discussed later, I reject that

 argument, but I lay out here the facts pertinent to the

 argument.)   On November 15, 2016, when the court reinstated Count

 IV, discovery in this adversary proceeding had closed and the

 parties had already both filed motions for summary judgment.              In

 light of the reinstatement of Count IV, the court reopened

 discovery narrowly confined to that count of Simu’s Third Amended

 Complaint.   On January 24, 2017, after Simu had filed the Third

 Amended Complaint and Carvalho had filed an answer thereto, the

 court held a scheduling conference, at which the parties agreed

 to a schedule for resolving the adversary proceeding reflected by

 a supplemental scheduling order: the schedule required disclosure

 of expert witnesses related to Count IV by February 27, 2017,

 ended discovery related to Count IV on March 27, 2017, and set a

 new deadline for dispositive motions of April 4, 2017.            See Dkt.

 No. 112.

      During this extension of discovery, LeFande, on behalf of

 Simu, served discovery requests on Carvalho.          Carvalho produced

 numerous documents to Simu in response to her discovery requests

 and Simu filed no discovery motion indicating that these

 documents were insufficient to meet Simu’s requests.

      Simu also served subpoenas on a number of third parties.              On

 March 10, 2017, Carvalho moved to quash subpoenas Simu had served

 on Bank of America; Sandy Spring Bank; Fairmount Insurance


                                      9
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 10 of 116


 Brokers; Atlantic Specialty Lines of Virginia LLC; Travelers

 Commercial Insurance Company; Employers Insurance Company;

 Philadelphia Indemnity Insurance Company; Iroquois Mid-Atlantic

 Group, Inc.; All Risks, Ltd.; and Risk Placement Services, Inc.

 See Dkt. No. 119.

      Aside from two banks, all of the subpoenaed entities are

 insurance providers and wholesale brokers with which Carvalho

 works in connection with her insurance business.           Although the

 court had expressly limited the discovery extension to

 information related to Count IV (which alleged that Carvalho was

 not entitled to a discharge pursuant to 11 U.S.C. § 727(a) as a

 result of her post-petition transfer of money to herself from

 Elite), in such subpoenas, Simu requested from those third-party

 entities “[a]ll documents related to or evidencing any

 transaction involving, or any correspondence with, Sharra N.

 Carvalho and/or Elite Insurance & Consulting Services, LLC,

 December 15, 2015 to present day.”        See id. at 3.     Carvalho

 alleged that the broadness of the requests and their irrelevance

 to Count IV demonstrated Simu’s improper purpose of attempting to

 damage Carvalho’s business interests.         After briefing from both

 parties, the court entered a Protective Order (Dkt. No. 125)

 narrowing the scope of the subpoenas Simu had issued upon the

 third-party banks and insurance-related entities.




                                      10
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 11 of 116


      Simu then, on March 24, 2017, filed a motion (Dkt. No. 128)

 to expand the discovery deadlines for an additional three weeks

 due to the delay in the third-party entities complying with the

 limitations placed on Simu’s subpoenas by the court’s protective

 order.   On April 4, 2017, Carvalho filed a Motion for Summary

 Judgment Regarding Count IV of Third Amended Complaint and Simu

 filed Plaintiff Creditor’s Third Motion for Summary Judgment on

 Dischargeability.     Dkt. Nos. 132 and 133.

      As noted previously, the supplemental scheduling order (Dkt.

 No. 112) reopened the time to complete discovery only as to Count

 IV of the third amended complaint, and did not reopen the

 discovery deadline as to other claims.         On April 14, 2017, the

 court entered an order (Dkt. No. 140) resolving Simu’s motion to

 extend discovery (Dkt. No. 128), noting that discovery as to

 Count IV did not need to be extended and dates and deadlines set

 out in the scheduling order did not need to be changed for Simu

 to obtain responses to her outstanding subpoenas; Simu would just

 continue to receive responses as third parties came into

 compliance.

      In her memorandum in support of her motion to extend

 discovery, Simu had also requested the court to “defer

 consideration of the Debtor’s Summary Judgment Motion in light of

 the Debtor’s refusal again to respond to written discovery

 requests, and the evident and now unavoidable delay in third


                                      11
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 12 of 116


 parties responding the Plaintiff’s subpoenae duces tecum.”              Dkt.

 No. 128, Memorandum at 1.      Carvalho’s only then-pending motion

 for summary judgment was Carvalho’s first motion for summary

 judgment (Dkt. No. 65),4 which remained unresolved with respect

 to claims other than Count IV.5       (The court declined to defer

 consideration of that motion for summary judgment, but the court

 eventually failed to dispose of the motion for summary judgment

 until the day of the trial.)       On September 26, 2016, long prior

 to the filing of the motion to extend discovery, the court had

 dismissed Simu’s only motion to compel discovery relating to

 claims other than Count IV.       See Dkt. No. 61.     And as to claims

 other than Count IV, the time to complete discovery had expired

 long ago on October 9, 2016 (see Dkt. No. 52), and pretrial

 statements had been filed on October 22 and 23, 2016.             Simu did

 not file an affidavit or declaration under Fed. R. Civ. P. 56(d)

 warranting a deferral of consideration of the first motion for

 summary judgment on the basis that Simu could not present facts

 essential to justify her opposition to that motion for summary

 judgment based on outstanding discovery.



      4
         Carvalho did not file her motion for summary judgment as
 to reinstated Count IV (Dkt. No. 132) until after Simu had filed
 her motion to expand discovery (Dkt. No. 128).
      5
         In permitting the reinstatement of Count IV, the court
 had already implicitly denied Carvalho’s first motion for summary
 judgment (Dkt. No. 65) with respect to the part of her motion
 seeking summary judgment as to Count IV.

                                      12
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 13 of 116


      The court had only reopened the time to complete discovery

 as to Count IV.    The outstanding non-party subpoenas related to

 Count IV, not the claims addressed by Carvalho’s pending first

 motion for summary judgment.       In its order resolving Simu’s

 motion to extend discovery, the court noted that Simu had failed

 to specify any requests she issued to Carvalho in the course of

 discovery related to Count IV to which Carvalho had not yet

 sufficiently responded.      In any event, after the court extended

 the close of discovery to allow discovery related to Count IV,

 Simu had not filed a motion to compel any responses from

 Carvalho.   Thus, the court concluded that it had no clear

 justification for deferring ruling on Carvalho’s first motion for

 summary judgment on the basis of any alleged refusal by Carvalho

 to respond to written discovery requests or the outstanding

 subpoenas to third parties.

      The court’s order implicitly assumed that Simu’s motion to

 expand discovery might have been seeking additional time to

 respond to any forthcoming motion of Carvalho for summary

 judgment as to Count IV (a motion that had not yet been filed

 when Simu filed her motion to expand discovery but had been filed

 when the court entered its order on April 14, 2017).            It was also

 uncontested that Simu had not yet received some discovery related

 to her defense against that motion for summary judgment.

 Therefore, the court agreed to defer ruling on the motion for


                                      13
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 14 of 116


 summary judgment related to Count IV (Dkt. No. 132) until Simu

 was able to receive the responses from the subpoenaed third

 parties but declined to defer ruling on Carvalho’s first motion

 for summary judgment.      The court directed Simu to file a timely

 opposition to the motion for summary judgment related to Count IV

 and to supplement that opposition if necessary after receiving

 subpoena responses from non-parties, to notify the court when she

 received such responses, and to ensure timely compliance by non-

 parties to ensure the trial could take place as scheduled.

         Simu filed a timely opposition (Dkt. No. 143) to Carvalho’s

 motion for summary judgment regarding Count IV four days after

 the court’s order regarding her motion to extend discovery but

 Simu never filed any supplement thereto based on any subpoena

 responses.    Nor did Simu ever file any notice to the court that

 she had received responses from any subpoenaed parties after that

 date.    At a hearing held on April 25, 2017, one week after Simu

 filed her opposition to Carvalho’s motion for summary judgment,

 LeFande, representing Simu, stated that he did not need the

 information he sought by way of subpoenas issued on the third-

 party entities and he had all the evidence he needed based on

 documents he had already received previously as well as

 Carvalho’s admissions and testimony.         In her Motion for

 Sanctions, Carvalho argues that this demonstrates Simu’s bad

 faith in pursuing unnecessary discovery from non-party entities.


                                      14
Case 16-10001-SMT     Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                            Document    Page 15 of 116


 See Dkt. No. 181-1 at 11 (“All of the discovery related efforts

 were a needless waste of time and resources.”).

                5.   Simu’s Interlocutory Appeal

         While the aforementioned events occurred in the adversary

 proceeding, Simu was also pursuing an interlocutory appeal (Civil

 Action No. 16-2522 (RBW) in the District Court) of this court’s

 order denying her Motion for Preliminary Injunction which had

 sought to enjoin Carvalho from removing money from Elite.

 Observations of the District Court in that interlocutory appeal

 are of some relevance in assessing the character of LeFande’s

 conduct in this adversary proceeding.6          The District Court

 entered an order (a copy of which is Dkt. No. 110 in this

 adversary proceeding) requesting this court to submit a written

 certification stating whether in its opinion the order denying

 Simu’s motion for preliminary injunction involved a controlling

 question of law as to which there is substantial ground for

 difference of opinion and whether an immediate appeal from the

 order may materially advance the ultimate determination of the

 case.       This court submitted a certification (Dkt. No. 114)

 opining, inter alia, that the order did not involve a controlling

 question of law as to which there is a substantial ground for



         6
         Carvalho’s Motion for Sanctions at 17 might be viewed as
 seeking sanctions for the pursuit of that frivolous appeal.
 However, this court cannot sanction LeFande for misconduct in the
 District Court.

                                        15
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 16 of 116


 difference of opinion, that an immediate appeal from the order

 would not materially advance the ultimate determination of the

 case, that Simu did not have standing to pursue the motion, and

 that the filing of the motion was void as having violated the

 automatic stay.

      On April 7, 2017, the Honorable Reggie B. Walton of the

 District Court entered an order (a copy of which is Dkt. No. 136

 in this adversary proceeding) denying Simu’s appeal as

 inappropriate for interlocutory appellate review.           Notably, in

 that order, Judge Walton addressed a topic also at issue in this

 Motion for Sanctions: LeFande’s charges against this court for

 its handling of the case and alleged bias in Carvalho’s favor.

 In his order, Judge Walton quoted LeFande’s language in the

 appeal filed on behalf of Simu: “‘And it is immediately this

 advancement of termination of the case which the Bankruptcy Court

 now attempts to thwart in its outright advocacy for the Debtor as

 reflected in the response.’”       Dkt. No. 136 at 6 (quoting Simu’s

 Response to the Bankruptcy Court’s Certification in Opposition to

 Appeal of Denial of Preliminary Injunction, Civil Action No.

 16-2522 (RBW), Dkt. No. 8 at 10).         Judge Walton reflected on

 LeFande’s charge against this court, stating: “In the Court’s

 view, this conclusory statement that seemingly suggests the

 Bankruptcy Court’s bias in favor of Carvalho is entirely without

 factual support, and, in any event, does not establish that the


                                      16
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                           Document    Page 17 of 116


 Bankruptcy Court’s Order presents a controlling question of law.”

 Id.   Judge Walton then dismissed Simu’s appeal.

            6.      Dispositive Motions After Reinstatement of
                    Count IV

       In accordance with the scheduling order (Dkt. No. 112)

 entered in light of the reinstatement of Count IV, Simu and

 Carvalho each filed dispositive motions on April 4, 2017.

 Carvalho filed a 32-page Motion for Summary Judgment Regarding

 Count IV of the Third Amended Complaint (Dkt. No. 132).                Her

 motion addressed only Count IV of the Third Amended Complaint, as

 she had already filed a motion for summary judgment regarding the

 rest of the claims asserted by Simu (see Dkt. No. 65) and the new

 scheduling order had only been intended to relate to the

 reopening of discovery in regards to the reinstated Count IV (not

 other counts) and the filing of dispositive motions related to

 Count IV (not other counts).

       In an order of November 15, 2016 (Dkt. No. 78), the court

 had denied Simu’s earlier motion for summary judgment (Dkt. No.

 18), on every claim contained in the Third Amended Complaint

 except for Count IV.7      The scheduling order entered after


       7
         That earlier motion for summary judgment was filed when
 Simu’s amended complaint was the pending complaint, and various
 counts of that amended complaint were carried forward, without
 alteration, in the Third Amended Complaint. When the court
 issued its order of November 15, 2016 (Dkt. No. 78), denying
 Simu’s motion for summary judgment, that applied to the counts in
 the amended complaint that had been carried forward in the Third
 Amended Complaint.

                                       17
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 18 of 116


 reinstatement of Count IV set discovery and dispositive motion

 deadlines that were only intended to relate to Count IV, which

 had not been addressed by the parties in their prior dispositive

 motions.   Nevertheless, on April 4, 2017, Simu filed a 499-page

 motion for summary judgment (Dkt. No. 133) related to her entire

 Third Amended Complaint.

      In denying Simu’s third motion for summary judgment, the

 court noted (Dkt. No. 159 at 2) (internal citations omitted):

      The portions of the plaintiff’s third motion for summary
      judgment that are related to counts other than Count IV
      will be denied as untimely filed, as dispositive motions
      related to all claims aside from Count IV were due by
      October 23, 2016. At any rate, the plaintiff already
      filed a motion for summary judgment in regards to all
      other counts and the court denied that motion on November
      15, 2016.

 The court then denied the portion of Simu’s motion for summary

 judgment dealing with Count IV as well as Carvalho’s Motion for

 Summary Judgment Regarding Count IV of the Third Amended

 Complaint, explaining that a denial of discharge for Carvalho’s

 transfers of property pursuant to 11 U.S.C. § 727(a)(2) required

 a showing of “intent to hinder, delay, or defraud” and there was

 a genuine issue as to the material fact of whether Carvalho acted

 with such intent.

      Thus, the adversary proceeding proceeded to trial.               On May

 8, 2017, prior to the beginning of the trial, the court issued an

 oral decision (Dkt. No. 186 at 2-14) resolving Carvalho’s initial

 motion for summary judgment (Dkt. No. 65) regarding all claims

                                      18
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 19 of 116


 aside from the revived Count IV.8          The court granted that motion

 in part and denied it in part as discussed next.

      Among many claims raised by Simu in support of denial of

 discharge or a determination of nondischargeability were claims

 that Carvalho knowingly and fraudulently made false oaths and

 accounts in her petition and to the chapter 7 trustee at the

 meeting of creditors, that she withheld from the chapter 7

 trustee information relating to her property or financial

 affairs, and that, since filing the petition, Carvalho had

 transferred money from Elite to herself without notice or consent

 to the chapter 7 trustee or to the court and had done so with the

 intent to hinder, delay, or defraud Simu, the chapter 7 trustee,

 and the court.     Carvalho’s motion for summary judgment as to

 these claims was denied, as the claims involved a genuine dispute

 of material fact and resolution of the claims required review by

 a fact-finder.

      However, the court granted Carvalho’s motion for summary

 judgment as to a number of issues alleged by Simu that had no

 demonstrated factual basis:

                    a)   Count I

      In regards to Count I (arguing nondischargeability under 11

 U.S.C. § 523(a)(4)), the court dismissed the part consisting of


      8
         At this time, as previously discussed, the court had
 already denied Carvalho’s motion for summary judgment (Dkt. No.
 132) regarding Count IV of Simu’s Third Amended Complaint.

                                       19
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 20 of 116


 Simu’s allegations that Carvalho owed Simu a fiduciary duty and

 that Carvalho breached that duty by providing an allegedly false

 tax return during the Superior Court litigation in 2015 for the

 year 2014 in order to justify paying Simu less than she was due

 and to enrich herself personally.         The court found Carvalho had

 demonstrated that her accountants had prepared the tax returns

 and those accountants had relied on their understandings of tax

 law in making decisions regarding the manner of preparing the

 returns.   Carvalho relied on their judgment and signed the

 returns.   Simu had presented no affidavits or other evidence to

 rebut the affidavits of the accountant and Carvalho regarding

 Carvalho’s reliance on the accountant and the accountant’s belief

 that the proper tax approaches had been used.          Therefore, Count I

 was dismissed as related to the tax returns.

      The court reserved for trial the rest of Count I, relating

 to the $3,250 Superior Court award to Simu for breach of

 fiduciary duty and the punitive damages award related to that

 judgment, indicating that Simu would be allowed to present

 evidence as to the relationship between Simu and Carvalho and




                                      20
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 21 of 116


 whether a fiduciary relationship existed within the meaning of 11

 U.S.C. § 523(a)(4).9

                    b)   Count VII

      Count VII alleged that Carvalho wrongly and fraudulently

 withheld from the trustee, Ross, recorded information relating to

 Carvalho’s property or financial affairs and falsely

 misrepresented to Ross the value and ownership of Elite.               In the

 face of these allegations, Carvalho established through testimony

 of her attorney at a hearing and through submission of an

 affidavit submitted by Ross, that Carvalho had not withheld from

 Ross any recorded information requested by Ross.            However, in

 contrast, Simu had not offered or demonstrated that she could

 offer any evidence that Carvalho had, in fact, withheld recorded

 information from Ross after being asked to turn over such

 information.   Thus, the court granted summary judgment,

 dismissing that portion of Count VII.          However, the court

 reserved for trial the portion of Count VII relating to

 Carvalho’s alleged false misrepresentation of the value and

 ownership of Elite to Ross, indicating that the question was one

 of fact inappropriate for disposition by summary judgment.


      9
         Carvalho asserted prior to the trial that she had been
 under the impression that in the court’s multiple rulings of
 November 15, 2016, the court had held that due to Simu’s failure
 to plead more specific facts regarding the $3,250, the court was
 limiting Count I to only the allegations regarding the tax
 returns. The court disagreed and indicated that the issue would
 be addressed at trial.

                                       21
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 22 of 116


                    c)   Throughout Complaint: $5,950 On-Hand
                         Allegation

      One allegation repeated throughout every version of Simu’s

 complaints was that Carvalho had $5,950 in her possession

 immediately prior to filing the petition.          In response to that

 allegation, Carvalho’s affidavit testified about how she spent

 the money Simu claimed Carvalho had when filing the petition and

 demonstrated that she was not in possession of more than the

 amount she claimed to have both in her petition and in consistent

 representations she made throughout the case.           Simu neither

 offered nor demonstrated that she could offer any evidence that

 Carvalho was, in fact, in possession of $5,950 when she filed her

 petition.   There was thus no demonstrated genuine dispute of the

 amount of money Carvalho had on-hand when she filed her petition

 and the court therefore granted summary judgment as to that issue

 in any and every claim in which it appeared in the Complaint.

      The motion for summary judgment having been resolved, the

 parties proceeded to trial.

      B.     Adversary Proceeding Trial

      LeFande began his presentation of Simu’s case by calling

 Simu to the stand.      After Simu testified, LeFande sought to call

 an expert witness regarding alleged falsification or alteration

 of Quickbooks records provided by Carvalho.           However, Carvalho’s

 counsel objected to LeFande calling that witness on two bases:

 (1) LeFande only disclosed that expert witness in February 2017

                                       22
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 23 of 116


 after the expiration of the deadline for disclosing expert

 witnesses for all claims in the Complaint aside from Count IV,

 and (2) LeFande failed to list that expert witness on his list of

 witnesses he intended to call at trial included with his pretrial

 statement.

      Carvalho represented that after LeFande disclosed the expert

 witness regarding Quickbooks in February, Carvalho produced a

 largely unredacted version of the Quickbooks to demonstrate that

 any perceived problem did not actually exist.          LeFande then did

 not list the expert on his witness list when he filed the

 pretrial statement in April 2017.         Because the witness was not

 listed, Carvalho’s counsel had not prepared and brought the

 Quickbooks records for trial, and would not be able to pull them

 up on the computer and cross-examine the witness.           LeFande filed

 an amended pretrial statement on the first day of trial in an

 attempt to add the expert witness, but Carvalho’s counsel argued

 that allowing the expert witness would substantially prejudice

 Carvalho and that the Local Rules and Federal Rules required the




                                      23
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 24 of 116


 expert witness to be disclosed before trial.10          The court denied

 Simu’s request to permit the expert witness to testify in light

 of Simu’s failure to name the expert witness on the list of

 witnesses for trial in the pretrial statement.

      LeFande then attempted to call Carvalho to the stand.

 However, Carvalho was not present in the courtroom and LeFande

 had failed to issue a subpoena on Carvalho prior to trial to

 ensure that she would be present to testify.          Thus, LeFande could

 not delay the trial to attempt to locate Carvalho.           At that time,

 having only called one witness (Simu herself) Simu rested her

 case in chief.

      Carvalho then made an oral request for judgment as a matter

 of law, pursuant to Fed. R. Civ. P. 50(a), asserting that Simu

 had presented her entire case in chief and a reasonable finder of

 fact would not have a sufficient evidentiary basis to find in

 Simu’s favor on any count.       The court granted that motion except

 as to Count IV (which sought a denial of discharge stemming from


      10
         LeFande confirmed that the expert witness and the
 testimony regarding Quickbooks did not relate to Count IV and
 argued: “It wasn’t clear to me that I could not make a new expert
 designation at that time.” Dkt. No. 187 at 128. However, the
 supplemental scheduling order (Dkt. No. 112) entered on February
 7, 2017, after the revival of Count IV, set out relevant dates
 for the reopening of discovery and the impending trial, noting
 that February 27, 2017, was the deadline for parties to
 “[d]isclose experts related to Count IV of the Third Amended
 Complaint.” Dkt. No. 112 at 2. The scheduling order also
 explicitly stated that “[d]iscovery pertaining to all other
 claims in the plaintiff’s Third Amended Complaint has completed.”
 Id. at 3.

                                      24
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 25 of 116


 Carvalho’s post-petition operation of Elite and withdrawals of

 money from that LLC):

      •     Count I, alleging nondischargeability under 11 U.S.C.

            § 523(a)(4), based on conduct that allegedly

            constituted a breach of fiduciary duty,11 was dismissed

            for Simu’s failure to demonstrate that a fiduciary

            relationship existed between Simu and Carvalho within

            the meaning of § 523(a)(4), despite the judgment in the




      11
         As noted in In re Paulino, No. 14-11732 (ALG), 2014 WL
 5358409, at *6 (Bankr. S.D.N.Y. Oct. 20, 2014):

      The Bankruptcy Code does not contain a definition of the
      term “fiduciary” as used in § 523(a)(4). Its meaning is
      a matter of federal law, limiting that term’s application
      to express or technical trusts. In re Johnson, 691 F.2d
      249, 251–52, (1982), citing Davis v. Aetna Acceptance
      Co., 293 U.S. 328, 333 (1934), and Chapman v. Forsyth, 43
      U.S. 202, 2 How. 202, 207, 11 L.Ed. 236 (1844). It is
      well accepted that “the broad, general definition of
      fiduciary—a relationship involving confidence, trust, and
      good faith—is inapplicable in the dischargeability
      context.” Ragsdale v. Haller, 780 F.2d 794, 796 (9th
      Cir.1986); see also Angelle v. Reed (In re Angelle), 610
      F.2d, 1335, 1338–39 (5th Cir. 1980). Courts have held
      that the term has to be “narrowly construed so that it
      does not reach debtor-creditor transactions in which the
      debtor merely violated the terms of his commercial
      agreement with the creditor.”     Zohlman v. Zoldan, 226
      B.R. 767, 772 (Bankr. S.D.N.Y. 1998), citing Schwalbe v.
      Gans (In re Gans), 75 B.R. 474, 489 (Bankr. S.D.N.Y.
      1987).



                                      25
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 26 of 116


            Superior Court of the District of Columbia having

            included a jury award for breach of fiduciary duty.12

      •     Count II was dismissed for Simu’s failure to

            demonstrate that Carvalho concealed, falsified, or

            failed to keep any recorded information within the

            meaning of 11 U.S.C. § 727(a)(3).

      •     Count III, a claim under 11 U.S.C. § 727(a)(2)(A) for

            denial of discharge based on a prepetition transfer of

            $6,000 from Elite’s bank account to herself via

            cashier’s check, was dismissed for Simu’s failure to

            provide any evidence as to what became of the $6,000.

            Carvalho could have used the money for some purpose

            that would not constitute an attempt to hinder a

            particular creditor in violation of § 727(a)(2)(A).

            Moreover, Carvalho filed her bankruptcy case only six

            days after the transfer of the money and 11 U.S.C.


      12
         While Simu had won a $3,250 judgment against Carvalho in
 the Superior Court of the District of Columbia for breach of
 fiduciary duty, in addition to punitive damages assessed for that
 offense, the court ruled that because the jury evidently had not
 been instructed as to either the definition of a “fiduciary duty”
 or the types of relationships that could qualify as “fiduciary
 relationships,” the Superior Court judgment did not constitute
 collateral estoppel as to the issue of whether in this case there
 was a fiduciary relationship within the meaning of the term
 “fiduciary” in 11 U.S.C. § 523(a)(4). The court therefore
 assessed the evidence presented by Simu at trial and, taking into
 account that Simu had the burden of proving that a fiduciary
 relationship existed, reached the conclusion that a fiduciary
 relationship within the meaning of 11 U.S.C. § 523(a)(4) had not
 existed between Simu and Carvalho.

                                      26
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 27 of 116


            § 362(a) would have stayed any attempt by Simu to

            obtain a charging order as a means of collecting the

            debt owed to Simu.

      •     Count V, regarding alleged false oaths made by Carvalho

            at the § 341 meeting of creditors, was dismissed both

            because Simu had failed to present a transcript of the

            § 341 meeting into evidence and because none of the

            matters Simu alleged to be false oaths were actual

            instances of false oaths.       For example, Simu had failed

            to demonstrate that Carvalho’s valuation of her

            interest in Elite as $1 was a false oath.          As to other

            alleged false oaths, Simu had offered no transcript

            into evidence through which the court could learn of

            what Carvalho had claimed at the meeting.

      •     The court dismissed Count VI, which dealt with a number

            of alleged false statements on Carvalho’s petition and

            other case opening documents.         The court found that the

            specified statements were not demonstrably false:

              "     Carvalho’s valuation of her interest in Elite as

                    $1 was not demonstrated to be inappropriate

                    considering the type of business conducted by

                    Elite and the absence of a non-compete agreement

                    to protect the company if Carvalho chose to

                    start a new company.


                                             27
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 28 of 116


              "     Carvalho’s statements regarding the value of her

                    other assets were not demonstrated to be false;

                    Simu had presented no evidence in regards to the

                    value of Carvalho’s assets and whether Carvalho

                    had understated the value of any of those

                    assets.

              "     Carvalho’s reported income on her Statement of

                    Financial Affairs was based on tax returns

                    prepared by Elite’s accountants and Simu had not

                    demonstrated that her reliance on those tax

                    returns was wrongful.       Moreover, Simu had not

                    even introduced Carvalho’s Statement of

                    Financial Affairs into evidence.

 Accordingly, all that remained after the court’s oral ruling on

 Carvalho’s motion for judgment was Count IV of the Third Amended

 Complaint, dealing with post-petition transfers.

      Carvalho called two witnesses: Merrill Cohen, one of her

 attorneys, and Bryan Ross, the chapter 7 trustee in her

 bankruptcy case.     Carvalho then rested her case.        The court

 inquired as to whether Simu intended to call any rebuttal

 witnesses and Simu called Carvalho to the stand.           LeFande, on

 behalf of Simu, began to conduct a direct examination of Carvalho

 and Carvalho’s counsel objected to the questioning as an improper

 attempt to elicit testimony unrelated to the evidence presented


                                      28
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 29 of 116


 by the defense.     LeFande indicated that he was, in fact,

 attempting to conduct a direct examination rather than a rebuttal

 of the evidence presented on behalf of Carvalho.            He stated:

 “[The Judge] asked if I had additional evidence, and I was told I

 was going to be able to call this person, and to reserve by

 questions for this person when she was available.             That was what

 the Court said on the first day.”          Dkt. No. 188 at 88.

 Carvalho’s counsel immediately indicated that the court had not

 said that and the court confirmed that it had not represented

 that Simu “could, by way of a rebuttal case, put on evidence that

 should have been put on in [her] main case.”           Id. at 88-89.

      After closing arguments, in an oral decision issued at the

 conclusion of the trial on May 10, 2017, the court issued its

 findings of fact with respect to Count IV in great detail,

 finding that shortly after commencement of the bankruptcy case,

 Carvalho’s counsel had received permission from Bryan Ross for

 Carvalho to continue operating Elite and that Ross, in exercising

 his discretion to permit Carvalho to continue operating Elite,

 did not believe or intend that Carvalho would do so without

 compensation.      The court found that Ross had never instructed

 Carvalho to stop operating the company or removing money from

 Elite; that Carvalho’s attorney had advised Carvalho to continue

 withdrawing money from Elite in amounts that were reasonably

 consistent with the money she had removed from Elite as


                                       29
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 30 of 116


 compensation for her operation of the LLC in the past; and that,

 in continuing to operate Elite and withdraw money from Elite,

 Carvalho had followed the instructions of Ross and her counsel

 and had not acted with intent to hinder, delay, or defraud the

 estate or any creditor.      Because a violation of 11 U.S.C.

 § 727(a)(2)(B) clearly requires a transfer of property of the

 estate to be made “with intent to hinder, delay, or defraud” and

 because no evidence of that type of intent was presented, the

 court ruled that Count IV of the Third Amended Complaint must be

 dismissed.

      In the course of issuing its oral decision, the court also

 addressed multiple provisions of the Bankruptcy Code (11 U.S.C.)

 that Simu had raised and relied upon in presenting her arguments

 and, as Carvalho’s witnesses had done on the stand, explained

 their irrelevance to the case:

      •       11 U.S.C. § 330, which deals with compensation of

              professionals, was irrelevant because Carvalho was not

              employed as a professional in this case.

      •       11 U.S.C. § 503, which deals with payment of

              administrative expenses in a bankruptcy case, was

              irrelevant because even if Carvalho’s payments for

              operating Elite were considered costs of preserving her

              own estate, Carvalho had been advised that she was

              entitled to receive such payments for work performed in


                                      30
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 31 of 116


            operating Elite (her only source of livelihood) in the

            same fashion as she had before the bankruptcy case was

            commenced, and she relied on that advice and acted

            accordingly, without an intent to defraud the estate.

      •     11 U.S.C. § 704(a)(8), requiring a trustee to file with

            the court certain information “if the business of the

            debtor is authorized to be operated,” was irrelevant

            because Elite was an LLC and its business was not the

            business of Carvalho; Carvalho was in bankruptcy but

            Elite was not.     As trustee, Ross was authorized to

            exercise the rights of the estate with respect to

            Carvalho’s ownership interest in Elite, which had

            become a part of the estate, but Elite, as an

            independent entity, was not itself a debtor in the

            bankruptcy case.      Because Elite, as an LLC, was a

            separate entity, no court order authorizing Ross, as

            trustee of only the bankruptcy estate of Carvalho, to

            operate the LLC during the pendency of Carvalho’s

            bankruptcy case was either possible or required.

      •     11 U.S.C. § 721, which deals with the trustee’s

            obtaining authorization by the court “to operate the

            business of the debtor,” was similarly irrelevant

            because Elite was organized as a separate entity;

            Elite’s business was not Carvalho’s business.              Ross, as


                                      31
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 32 of 116


            effectively the shareholder of Carvalho’s ownership of

            Elite, was within his rights to let Carvalho continue

            as manager of Elite and to operate the business of

            Elite without first obtaining court authorization.             The

            court conceded that Elite’s profits, if any, could be

            considered amounts owed on Carvalho’s interest in Elite

            and Carvalho’s related right to receive those profits

            might be considered property of the estate, but

            Carvalho had been advised that she could continue to

            operate Elite as she had done prior to the bankruptcy

            and that she could withdraw funds as compensation for

            work performed as she had done prior to the bankruptcy.

            Moreover, as in the case of Carvalho’s past operation

            of Elite’s business, these funds constituted her only

            source of livelihood.       Nothing in the record suggested

            that Carvalho was taking amounts that amounted in part

            to unreasonable compensation that could be viewed as

            actually distributions of profits.

 That oral decision brought the trial to a close.

      Upon conclusion of the trial, 16 months after the

 commencement of the adversary proceeding, the court issued a

 Judgment (Dkt. No. 171) in favor of Carvalho, denying all of

 Simu’s claims and acknowledging Carvalho’s entitlement to a

 discharge of outstanding debts, including the debts owed to Simu.


                                      32
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 33 of 116


 After the resolution of the adversary proceeding, Carvalho filed

 her Motion for Sanctions, which is the subject of this Memorandum

 Decision.

                                      II

          SIMU’S ARGUMENTS REGARDING THE COURT’S ASSERTED
     LACK OF AUTHORITY TO CONSIDER IMPOSING SANCTIONS IN THIS
  CASE PURSUANT TO 28 U.S.C. § 1927 OR THE COURT’S INHERENT POWER

      Carvalho invokes two bases for seeking sanctions.            Pursuant

 to 28 U.S.C. § 1927:

      Any attorney or other person admitted to conduct cases in
      any court of the United States or any Territory thereof
      who so multiplies the proceedings in any case
      unreasonably and vexatiously may be required by the court
      to satisfy personally the excess costs, expenses, and
      attorneys’ fees reasonably incurred because of such
      conduct.

 Sanctions may only be assessed against an attorney, i.e., not

 against Simu herself, pursuant to § 1927.

      In addition, under its inherent authority to impose

 sanctions, a court may sanction an attorney (or a party) who has

 “acted in bad faith, vexatiously, wantonly, or for oppressive

 reasons.”    Hall v. Dep’t of Homeland Sec., 219 F. Supp. 3d 112,

 119 (D.D.C. 2016), aff’d sub nom. Hall v. Dettling, No. 17-7008,

 2017 WL 2348158 (D.C. Cir. May 17, 2017) (quoting Chambers v.

 NASCO, 501 U.S. 32, 45 (1991) (quotation omitted)).           The power of

 the court to issue sanctions under 28 U.S.C. § 1927 supplements

 rather than displaces the court’s inherent authority to impose

 sanctions.   Id. at 119 (citing Chambers, 501 U.S. at 46-47).


                                      33
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 34 of 116


 Under 11 U.S.C. § 105, a bankruptcy court hearing a bankruptcy

 matter has the same inherent power to sanction abusive conduct as

 does the federal district court in non-bankruptcy matters.              Jones

 v. Bank of Santa Fe (In re Courtesy Inns, Ltd., Inc.), 40 F.3d

 1084, 1089 (10th Cir. 1994) (“We believe, and hold, that § 105

 intended to imbue the bankruptcy courts with the inherent power

 recognized by the Supreme Court in Chambers.”).           See also In re

 Porto, 645 F.3d 1294, 1304 n.6 (11th Cir. 2011); In re Volpert,

 110 F.3d 494, 501 (7th Cir. 1997).

      In addition, the court may award fees incurred in recovering

 fees when it imposes sanctions, whether pursuant to § 1927 or the

 court’s inherent powers.      First, this is clearly the case when

 fees are awarded pursuant to § 1927.         See Blixseth v. Yellowstone

 Mountain Club, LLC, 854 F.3d 626, 631-32 (9th Cir. 2017); Norelus

 v. Denny’s, Inc., 628 F.3d 1270, 1298         (11th Cir. 2010).       Such

 fees were “reasonably incurred because of [the sanctioned]

 conduct.”   See 28 U.S.C. § 1927; Baldwin Hardware Corp. v.

 FrankSu Enterprise Corp., 78 F.3d 550, 561 (Fed. Cir. 1996) (“The

 statute allows recovery of excess fees incurred as a result of

 opposing counsel’s conduct, and ‘fees for fees’ clearly fall

 within this description.”) (emphasis in original).           Second, the

 better reasoned decisions conclude that this is true as well when

 fees are awarded pursuant to the court’s inherent power.              See In

 re Tutu Wells Contamination Litig., 120 F.3d 368, 387-88 (3d Cir.


                                      34
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 35 of 116


 1997) (party recovered fees pursuant to court’s inherent

 authority and was entitled to fees incurred at the trial court

 level in pursuing that recovery).13       See also Lowe v. Ransier (In

 re Nicole Gas Prod., Ltd.), 581 B.R. 843, 848, 854-55 (6th Cir.

 B.A.P. 2018) (affirming award of fees incurred defending fee

 request incident to court’s inherent power to award fees upon

 finding civil contempt).

      LeFande advances two arguments to contend that the court

 cannot    consider sanctions pursuant to § 1927 or the court’s

 inherent power.    I reject both arguments.

      A.     Ability of a Bankruptcy Court to Issue Sanctions
             Despite Absence of Any Fed. R. Bankr. P. 9011 Motion

      LeFande argues that Carvalho cannot move for sanctions under

 28 U.S.C. § 1927 or the court’s inherent authority due to her

 failure to comply with the safe harbor provision of Fed. R.

 Bankr. P. 9011.    Here, Carvalho alleges the existence of bad



      13
         The Third Circuit Court of Appeals in Tutu Wells
 distinguished Cooter & Gell v. Hartmarx Corp., 496 U.S. 384
 (1990), in which the issue presented concerned recovery, under
 the version of Fed. R. Civ. P. 11 in effect before the 1993
 amendments, of fees incurred in defending a sanction award on
 appeal, fees stemming from “the sanction itself and the appeal,
 not as a result of the improper filing,” in contrast to fees
 incurred in the sanctions proceedings, which “are more properly
 characterized as a result of the improper filing.” Tutu Wells,
 120 F.3d at 388 n.23 (citation omitted). On that and other
 grounds, the Court of Appeals declined to follow decisions that
 did not allow fees for fees pursuant to the court’s inherent
 powers, such as Lockary v. Kayfetz, 974 F.2d 1166, 1177-78 (9th
 Cir. 1992), and Blue v. United States Dep. Of the Army, 914 F.2d
 525, 548-49 (4th Cir. 1990).

                                      35
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 36 of 116


 faith throughout the litigation of this adversary proceeding.

 That some of the conduct, which was intertwined with bad faith

 conduct that allegedly permeated the pursuit of certain claims

 for the entire proceeding, might have been reached through Rule

 9011 or 28 U.S.C. § 1927 does not bar resort to the court’s

 inherent authority to impose sanctions for the full scope of bad

 faith conduct.     Chambers, 501 U.S. at 50-51; Farmer v. Banco

 Popular of N. Am., 791 F.3d 1246, 1257 (10th Cir. 2015).

      Moreover, the safe harbor provision that appears in Fed. R.

 Bankr. P. 9011(c)(1)(A) specifically applies to motions for

 sanctions for violations of Fed. R. Bankr. P. 9011(b).            The safe

 harbor provision in that Rule does not apply broadly to other

 statutes or sources of the court’s authority for assessing

 sanctions against parties.       See In re Schaefer Salt Recovery,

 Inc., 542 F.3d 90, 101 (3d Cir. 2008) (distinguishing Fed. R.

 Civ. P. 11 and Fed. R. Bankr. P. 9011 “which are lengthy and

 impose specific procedural requirements with which a party

 seeking sanctions must comply” from § 1927, which is “short and

 clear”), quoted in Castellanos Group Law Firm, L.L.C. v. FDIC (In

 re MJS Las Croabas Properties, Inc.), 545 B.R. 401, 418 (1st Cir.

 B.A.P. 2016); In re Miller, 730 F.3d 198, 206 (3d Cir. 2013)

 (noting, in the face of a party’s failure to comply with the safe

 harbor provisions of Rule 9011(c)(1)(A), that there are a number

 of other sources of authority by which bankruptcy courts may


                                      36
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 37 of 116


 impose sanctions, “none of which contains a safe harbor timing

 provision[,]” including Rule 9011(c)(1)(B), under which the court

 may assess sanctions on its own initiative, the court’s inherent

 power to sanction, 11 U.S.C. § 105, and 28 U.S.C. § 1927).              There

 is simply no foundation or basis in statutory or case law for

 claiming that the safe harbor provision of Rule 9011 applies to

 motions for sanctions premised on § 1927 and the court’s inherent

 authority.

      B.      Ability of a Bankruptcy Court to Issue Sanctions
              Despite 11 U.S.C. § 523(d)

      As Carvalho notes, in opposing the Motion for Sanctions,

 LeFande has concocted an argument (unsupported by any case law)

 that 11 U.S.C. § 523(d) somehow limits the Court’s inherent

 authority to award sanctions.       Section 523(d) is a fee-shifting

 statute which permits a court to impose sanctions for a claim

 brought under § 523(a)(2) as to a consumer debt if such claims

 lack substantial justification.        Nothing in § 523(d) limits a

 court’s power to award litigation sanctions pursuant to its

 inherent power or pursuant to § 1927.

      C.      Authority of a Bankruptcy Court to Impose
              Sanctions Under § 1927

      LeFande also argues that this court, in contrast to a

 district court, lacks the authority to assess sanctions pursuant

 to § 1927.     See Dkt. No. 185 at 6 (citing Regensteiner Printing

 Co. v. Graphic Color Corp., 142 B.R. 815, 818 (N.D. Ill. 1992)


                                      37
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 38 of 116


 (holding that a bankruptcy court is not a “court of the United

 States” and thus is not authorized to impose § 1927

 sanctions)).14     However, Volpert v. Ellis (In re Volpert), 177

 B.R. 81, 88–89 (Bankr. N.D. Ill. 1995), aff’d, 186 B.R. 240 (N.D.

 Ill. 1995), aff’d on other grounds, 110 F.3d 494 (7th Cir. 1997),

 persuasively rejected the view of Regensteiner Printing and

 similar decisions and reached the better view that a bankruptcy

 court, by statute, is a unit of the district court and, by

 reference under 28 U.S.C. § 157(b), is authorized to exercise the

 power of the district court, as a “court of the United States,”

 to impose sanctions under § 1927.

      Moreover, decisions from various federal courts of appeals

 addressing the issue as a matter of first impression in their

 respective circuits agree that a bankruptcy court may impose

 sanctions under § 1927.       See Grossman v. Wehrle (In re Royal

 Manor Management, Inc.), 652 F. App’x 330, 341-42 (6th Cir.

 2016); In re Schaefer Salt Recovery, Inc., 542 F.3d at 105; Adair

 v. Sherman, 230 F.3d 890, 895 n.8 (7th Cir. 2000); Baker v.Latham

 Sparrowbush Assocs. (In re Cohoes Indus. Terminal, Inc.), 931

 F.2d 222, 230 (2d Cir. 1991).        There are earlier circuit court

 decisions, decided before Volpert, that take the view that the



      14
         LeFande also cites to an Eighth Circuit case from 1987
 and Northern District of Illinois cases from 1990 and 1991 that
 all merely question whether the bankruptcy case has the authority
 to sanction parties under § 1927.

                                       38
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 39 of 116


 bankruptcy court may not impose sanctions that the district court

 may exercise as a “court of the United States.”           See Jones v.

 Bank of Santa Fe (In re Courtesy Inns, Ltd., Inc.), 40 F.3d 1084,

 1086 (10th Cir. 1994); Perroton v. Gray (In re Perroton), 958

 F.2d 889, 893–96 (9th Cir. 1992) (no authority to waive filing

 fees under 28 U.S.C. § 1915(a)); Gower v. Farmers Home Admin. (In

 re Davis), 899 F.2d 1136, 1138–40 (11th Cir. 1990) (no authority

 to award fees under 28 U.S.C. § 2412).         However, those decisions

 are unpersuasive in light of the reasoning of the decisions to

 the contrary.

      In any event, 11 U.S.C. § 105 authorizes a bankruptcy court

 to sanction abusive conduct of the character described in § 1927.

 See Volpert, 110 F.3d at 500 (“The broad power to ‘issue any

 order . . . appropriate to carry out the provisions’ of Title 11

 and ‘to prevent an abuse of process’ certainly encompasses the

 power to issue an order to sanction an attorney who, in the words

 of 28 U.S.C. § 1927, ‘multiplies the proceedings . . .

 unreasonably and vexatiously.’       We therefore hold that, under 11

 U.S.C. § 105(a), bankruptcy courts may punish an attorney who

 unreasonably and vexatiously multiplies the proceedings before

 them.”) (citations omitted).




                                      39
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 40 of 116


                                      III

             APPLICABLE STANDARDS FOR IMPOSING SANCTIONS

      A.    Burden of Proof

      When an award of sanctions is made pursuant to § 1927 or the

 court’s inherent powers, the court’s finding of misconduct

 warranting such an award must be supported by clear and

 convincing evidence.      Alexander v. FBI, 541 F. Supp. 2d 274, 303

 (D.D.C. 2008).     The clear and convincing standard “generally

 requires the trier of fact, in viewing each party’s pile of

 evidence, to reach a firm conviction of the truth on the evidence

 about which he or she is certain.”         United States v. Montague, 40

 F.3d 1251, 1255 (D.C. Cir. 1994) (citations omitted).             See also

 Parsi v. Daioleslam, 778 F.3d 116, 131 (D.C. Cir. 2015).

      B.   Requirements for Imposing Sanctions Under § 1927

      Section 1927(a) only applies to an attorney “who so

 multiplies the proceedings in any case unreasonably and

 vexatiously.”      There are thus two requirements for § 1927

 sanctions to be imposed.

      (1) The Requirement That the Conduct Have Multiplied

 Proceedings.     Section 1927 “only applies to actions that result

 in unreasonable and vexatious multiplication of proceedings.”

 Gust, Inc., v. Alphacap Ventures, LLC, 905 F.3d 1321, 1328 (Fed.

 Cir. 2018) (emphasis in original).         As the Federal Circuit Court

 of Appeals noted in Gust, Inc. (id.):


                                       40
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 41 of 116


      This necessarily excludes a filing of a baseless
      complaint, which is properly analyzed under Fed. R. Civ.
      P. 11. Jensen v. Phillips Screw Co., 546 F.3d 59, 65
      (1st Cir. 2008) (“[A]n unbroken band of cases across the
      courts of appeals hold[s] that a lawyer cannot violate
      section 1927 in the course of commencing an action,” and
      therefore holding that the failure to vet or investigate
      a claim cannot give rise to a § 1927 sanction); Zuk v. E.
      Pa. Psychiatric Inst., 103 F.3d 294, 297 (3d Cir. 1996)
      (holding that § 1927 award is unavailable for failing to
      adequately investigate the facts and law prior to filing
      a complaint); DeBauche v. Trani, 191 F.3d 499, 511 (4th
      Cir. 1999).

 However, if a claim is plainly frivolous, the continued pursuit

 of the claim would constitute a multiplication of proceedings.

 Steinert v. Winn Grp., Inc., 440 F.3d 1214, 1225 (10th Cir. 2006)

 (“Given the patently meritless nature of the § 1985 claims, we

 conclude that Gage’s conduct in pursuing those claims in the face

 of Winn’s motion to dismiss multiplied the proceedings recklessly

 and with indifference to well-established law.”)           The D.C.

 Circuit has held that § 1927 imposes “‘a continuing obligation on

 attorneys by prohibiting the persistent prosecution of a

 meritless claim.’”     Robertson v. Cartinhour, 883 F. Supp. 2d 121,

 126 (D.D.C. 2012) (quoting United States v. Wallace, 964 F.2d

 1214, at 1220–21 (D.C. Cir. 1992) (citation omitted)), aff’d for

 the reasons set forth in the District Court’s opinion, 554 Fed.

 Appx. 3 (D.C. Cir. Jan. 22, 2014).        See also Reliance Ins. Co. v.

 Sweeney Corp., Maryland, 792 F.2d 1137, 1139 (D.C. Cir. 1986) (a

 party “should not be forced to endure the expense and anxiety of

 waiting unnecessarily to have its dispute resolved.”); In re


                                      41
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 42 of 116


 Schaefer Salt Recovery, Inc., 542 F.3d at 101–102 (holding that

 because § 1927 deals with the unreasonable multiplication of

 proceedings that needlessly prolong litigation, “‘§ 1927 has been

 interpreted to impose a continuing obligation on attorneys to

 dismiss claims that are no longer viable.’”) (quoting Vandeventer

 v. Wabash Nat’l Corp., 893 F.Supp. 827, 845-46 (N.D. Ind. 1995));

 The Jolly Group, Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720

 (7th Cir. 2006) (“We have also interpreted § 1927 to impose a

 continuing duty upon attorneys to dismiss claims that are no

 longer viable.”) (internal quotation marks omitted).

      (2) The Requirement That the Conduct Have Been Vexatious and

 Unreasonable.      When there has been a multiplication of

 proceedings, sanctions under § 1927 have been held to be

 warranted in this circuit if counsel has engaged in a reckless

 indifference to the merits of a claim.          Reliance Ins. Co., 792

 F.2d at 1138.15     Accordingly, a finding of unreasonable and

 vexatious behavior that justifies the imposition of sanctions


      15
         A later decision of the Court of Appeals, Hilton Hotels
 Corp. v. Banov, 899 F.2d 40, 45 n.9 (D.C. Cir. 1990), observed
 that “[u]nlike Rule 11 . . . section 1927 applies only when the
 attorney acts in subjective bad faith” (emphasis in original),
 but that was dictum because sanctions were imposed pursuant to
 Rule 11. As in In re Greater Se. Cmty. Hosp. Corp., I, No.
 02-02250, 2010 WL 3123086, at *2 (Bankr. D.D.C. Aug. 9, 2010), I
 view myself as bound to follow the holding of Reliance Ins. Co.
 despite decisions of the Court of Appeals expressing the view
 that the law in the D.C. Circuit is unsettled as to whether a
 court must find subjective bad faith or merely recklessness to
 impose sanctions under § 1927. See Wallace, 964 F.2d at 1218-19;
 LaPrade, 146 F.3d at 905(citing Wallace for this proposition).

                                       42
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 43 of 116


 under § 1927 requires “evidence of recklessness, bad faith, or

 improper motive” on the part of the attorney.          Hall, 219 F. Supp.

 3d at 119 (quoting LaPrade v. Kidder Peabody & Co., Inc., 146

 F.3d 899, 906 (D.C. Cir. 1998)).          For the imposition of sanctions

 pursuant to § 1927, the attorney’s conduct must have been at

 least reckless, which means the attorney must have deliberately

 chosen a course of action “in the face of a known risk, the

 likelihood or impact of which the actor inexcusably

 underestimates or ignores.”       Wallace, 964 F.2d at 1219-20.

 “[R]eckless misconduct requires conscious choice of a course of

 action, either with knowledge of the serious danger to others

 involved in it or with knowledge of facts which would disclose

 this danger to any reasonable man.”          Id. at 1220 (quoting

 Restatement (Second) of Torts § 500 cmt. g (1964)), cited in

 Robertson, 883 F. Supp. 2d at 125.

      The advancement of frivolous arguments is a basis for

 finding unreasonable and vexatious conduct under § 1927.              See

 Knorr Brake Corp. v. Harbil, Inc., 738 F.2d 223, 227 (7th Cir.

 1984) (finding that sanctions under § 1927 are appropriate when

 an attorney “intentionally file[s] or prosecute[s] a claim that

 lacks a plausible legal or factual basis.”); Jones v. Cont’l

 Corp., 789 F.2d 1225, 1230 (6th Cir. 1986) (“[W]hen an attorney

 knows or reasonably should know that a claim pursued is

 frivolous, or that his or her litigation tactics will needlessly


                                      43
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 44 of 116


 obstruct the litigation of nonfrivolous claims, a trial court

 does not err by assessing fees attributable to such actions

 against the attorney.”).

      The D.C. Circuit has held in a number of cases that § 1927

 sanctions are appropriate where “the attorney’s behavior has been

 repeated or singularly egregious,” as where an attorney

 “‘repeatedly took actions which required [the defendant] to

 expend unnecessary time and money, even though he had no

 intention of pursuing the litigation.’”         Robertson, 884 F. Supp.

 2d at 126 (quoting Wallace, 964 F.2d at 1220-21 (citation

 omitted)).    See also Fritz v. Honda Motor Co., 818 F.2d 924 (D.C.

 Cir. 1987).

      C.    Standards for Awarding Sanctions Pursuant to the
            Court’s Inherent Authority

      In contrast to the recklessness standard for the imposition

 of sanctions pursuant to 28 U.S.C. § 1927, the imposition of

 sanctions pursuant to the court’s inherent authority requires a

 finding of bad faith on the party of the party being sanctioned.

 See Wallace, 964 F.2d at 1219 (D.C. Cir. 1992) (citing Roadway

 Express, Inc. v. Piper, 447 U.S. 752, 767 (1980); Chambers, 501

 U.S. at 46-50).    “Actions that evince bad faith or an egregious

 disrespect for the [c]ourt or judicial process may garner

 sanctions, including contempt sanctions, fines, awards of

 attorney fees, and such other orders and sanctions as the court

 finds necessary.”     Hall, 219 F. Supp. 3d at 119 (quoting

                                      44
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 45 of 116


 Ransmeier v. Mariani, 718 F.3d 64, 68 (2d Cir. 2013)) (internal

 quotation marks omitted).

      Because the imposition of attorney’s fees is considered

 punitive in nature, the court “must find clear and convincing

 evidence of the predicate misconduct” before imposing such a

 sanction pursuant to its inherent powers.          Shepherd v. Am. Broad.

 Cos., 62 F.3d 1469, 1478 (D.C. Cir. 1995), quoted in D’Onofrio v.

 SFX Sports Grp., Inc., 2010 WL 3324964, at *6 (D.D.C. Aug. 24,

 2010); Alexander, 541 F. Supp. 2d at 303-04 (D.D.C. 2008).

 Although the court’s ability to assess sanctions pursuant to its

 inherent authority “extends to a full range of litigation abuses”

 including bad faith, Nee Thomas v. Ford Motor Co., 244 F. App’x

 535, 538 (4th Cir. 2007)      (quoting Chambers, 501 U.S. at 46), it

 “must be exercised with restraint and discretion.”           Kreischer

 Kerrison Dry Goods, 229 F.3d 1143, 2000 WL 1157805, at *3 (4th

 Cir. 2000) (quoting Chambers, 501 U.S. at 44).

      “A party is not to be penalized for maintaining an

 aggressive litigation posture, nor are good faith assertions of

 colorable claims or defenses to be discouraged.           But advocacy

 simply for the sake of burdening an opponent with unnecessary

 expenditures of time and effort clearly warrants recompense for

 the extra outlays attributable thereto.”         Lipsig v. National

 Student Marketing Corp., 663 F.2d 178, 180-181 (D.C. Cir. 1980).

 To impose sanctions for bad faith, “the court must find some


                                      45
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 46 of 116


 connection between the sanctioned conduct and a process of the

 court in the litigation before it.”        Alexander v. FBI, 541 F.

 Supp. at 303 (D.D.C. 2008).       The court may only award fees

 attributable to the offensive conduct in question.           Kerin v.

 United States Postal Serv., 218 F.3d 185, 192 (2d Cir. 2000);

 Lipsig, 663 F.2d at 181 n.21.

      In Animal Welfare Institute v. Feld Entertainment, 944 F.

 Supp. 2d 1, 19 (D.D.C. 2013), the court noted decisions under

 which, when bad faith is alleged to exist based on a false

 statement, “[t]he bad faith must also be material to warrant

 sanctions; in other words, it must have occurred in an area

 ‘critical to the success of [plaintiffs’] case.’           Perichak v.

 Int’l Union of Electrical Radio & Machine Workers, 715 F.2d 78,

 84 & n.9 (3d Cir. 1983); see also Ass’n of Amer. Physicians &

 Surgeons, Inc. v. Clinton, 187 F.3d 655, 661 (D.C. Cir. 1999).”

 However, that statement in Feld Entertainment must be read in the

 context of the decisions it cites.        In Clinton, the government

 submitted an affidavit that improperly included a false statement

 as to the applicability of a Freedom of Information Act

 exemption, but the government never relied on that exemption.

 Clinton, 187 F.3d at 661.      Sanctions were not appropriate because

 the false statement was not material or advanced as being

 material.   In Perichak, however, the false statement at issue was

 knowingly false testimony regarding a material fact.            Perichak,


                                      46
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 47 of 116


 715 F.2d at 84 n.9 (“Perichak’s ‘materially false statements

 [made] under oath’ . . . are, having been critical to the success

 of his case, alone, enough to support a finding of bad faith.”).

 Perichak did not address the issue of imposing sanctions for a

 party’s pressing, in bad faith, an immaterial statement,

 resulting in a meaningful increase in the attorney’s fees

 incurred by the opponent.       In other words, the statement in Feld

 Entertainment must be read as meaning that immaterial statements

 raised by a party but not advanced by that party as being

 material to the case cannot be the basis for an award of

 sanctions.   Nor should immaterial arguments that are readily

 disregarded as being immaterial be a basis for awarding fees when

 they do not meaningfully increase the attorney’s fees incurred by

 the opponent.      See Kerin, 218 F.3d at 192.       Nevertheless, if a

 party or its attorney continues to rely in bad faith on an

 immaterial false statement, treats that statement as material,

 puts the opponent to the burden of rebutting the statement, and

 thereby disrupts or prolongs the litigation, sanctions may be

 appropriate even though the false statement was immaterial.               The

 statement in Feld Entertainment cannot be read as holding to the

 contrary.    For example, when an attorney is told by the court not

 to raise a contention but, in bad faith, persists in doing so,

 thereby adding to the burdens on opposing counsel, sanctions may

 be appropriate.     Any knowingly improper conduct in the litigation


                                       47
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 48 of 116


 that subjects the opposing party to incurring additional

 attorney’s fees is properly sanctionable under the court’s

 inherent powers.     Lipsig, 663 F.2d 178 at 181.

                                      IV

              SANCTIONS ARE UNWARRANTED REGARDING THE
        ALLEGATION OF THE AMOUNT OF CARVALHO’S DEBT TO SIMU

      In each version of Simu’s complaint, LeFande alleged that

 “Carvalho is indebted to Simu in the sum of at least $464,582.15

 pursuant to a judgment debt . . . .”         The only judgment that Simu

 obtained against Carvalho was from the Superior Court of the

 District of Columbia, which was for the amount of $90,250.00.

 However, pending in the Superior Court was Simu’s post-judgment

 request for attorney’s fees, and it was obvious that LeFande was

 alleging that pursuant to the judgment, Carvalho is indebted to

 Simu for the $90,250.00 plus the attorney’s fees sought pursuant

 to the post-judgment motion.       The existence of the $90,250.00

 judgment entitled Simu to seek any attorney’s fees, and any

 attorney’s fees awarded based on the existence of misconduct

 leading to a nondischargeable underlying debt would be

 nondischargeable as well.      See Cohen v. de la Cruz, 523 U.S. 213,

 218-20 (1998).     Simu was entitled to seek a determination of

 nondischargeability of any attorney’s fees awarded, and needed to

 plead the existence of the debt for attorney’s fees as part of

 the debt for which nondischargeability existed.           No sanctions are

 warranted for LeFande’s having alleged that Carvalho is indebted

                                      48
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 49 of 116


 to Simu in the sum of at least $464,582.15 pursuant to the

 judgment.

                                      V

   SANCTIONS ARE UNWARRANTED REGARDING THE PURSUIT OF COUNT IV
 AND THE ADVANCING OF VARIOUS MERITLESS POSITIONS IN THAT REGARD

      Carvalho seeks sanctions for LeFande’s pursuit of Count IV

 of the first and third amended complaints on behalf of Simu.              To

 prevail on her attempt to deny Carvalho a discharge under

 § 727(a)(2)(B), Simu had to show (1) that at least part of the

 funds held by Elite were profits, with any shareholder

 entitlement to such profits constituting property of the estate,

 (2) that Carvalho had transferred those profits to herself, thus

 transferring property of the estate to herself, and (3) that she

 did so with an intent to hinder, delay, or defraud a creditor or

 Ross as the trustee.

      A.      Background

      To put the discussion of this issue in context, it is worth

 noting two points that ultimately proved to be inconsequential

 but upon which LeFande tenaciously relied: first, the effect of

 D.C. Code    § 29-806.02, and, second, Elite’s treatment upon its

 tax returns of payments to Carvalho as being shareholder

 distributions instead of payments of compensation for work

 performed.

      LeFande’s Contention That Carvalho Was Not Authorized To

 Manage Elite Postpetition.       In support of Count IV, LeFande

                                      49
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 50 of 116


 argued that Carvalho no longer had authority to manage Elite,

 having been dissociated as a member of Elite pursuant to D.C.

 Code § 29-806.02.     See, e.g., Dkt. No. 5 at ¶ 101.        Statutes like

 D.C. Code   § 29-806.02 “demonstrate that loss of membership

 interest upon adjudication of bankruptcy is a standard

 consequence for a member of a limited liability company.”

 AmBuild Co., LLC v. United States, 119 Fed. Cl. 10, 25 n.15

 (2014).    Carvalho’s ownership interest, as a member, became

 property of the bankruptcy estate, to be administered by Ross as

 the trustee.    Id. at 24-25.     However, under 11 U.S.C. § 541,

 Elite’s property was not property of the bankruptcy estate as it

 was an entity separate from Carvalho.         Only Carvalho’s

 shareholder interest became property of the estate.           See Connolly

 v. Nuthatch Hill Assocs. (In re Manning), 831 F.2d 205, 207 (10th

 Cir. 1987) (tenancy in partnership, but not indirect interest in

 assets owned by the partnership, was part of the bankruptcy

 estate).    Carvalho never disputed that her shareholder interest

 was property of the estate.       Ross, as effectively the shareholder

 upon the intervention of the bankruptcy case, could have taken

 steps as shareholder to bar Carvalho from operating the company,

 but he did not.    Instead, he affirmatively acquiesced in Carvalho

 continuing to operate the company and compensating herself for

 work performed.    As Ross recognized, without Carvalho managing

 the company, it would have folded.        In operating the company,


                                      50
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 51 of 116


 Carvalho was necessarily performing work for which she was

 entitled to compensation from Elite.

      Although Carvalho’s shareholder interest in Elite did become

 property of the estate, Ross did not view that interest as having

 any value to the bankruptcy estate worth attempting to liquidate

 the shareholder interest or to operate Elite himself.            On January

 19, 2016, he filed in the main bankruptcy case, Case No.

 15-00646, a Chapter 7 Trustee's Report of No Distribution, in

 which he recited “that there is no property available for

 distribution from the estate over and above that exempted by law”

 and certified “that the estate of the above-named debtor(s) has

 been fully administered.”      That eventually effected an

 abandonment back to Carvalho because, upon the court’s closing

 the case based on the estate being fully administered, 11 U.S.C.

 § 554(c) treated the shareholder interest as abandoned to

 Carvalho.    The Chapter 7 Trustee's Report of No Distribution

 should have been a warning sign to LeFande that Count IV was

 likely doomed, but that does not establish that LeFande should

 have recognized that Count IV was without merit.

      LeFande’s     Argument that Elite’s Tax Returns Showed Carvalho

 as Receiving No Wages.      Elite’s income tax returns did not report

 wages being paid to Carvalho (or to Simu when Simu was a member

 of Elite).   How Elite classified the payments to Carvalho on its

 income tax returns filed after the payments were made to Carvalho



                                      51
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 52 of 116


 did not alter, after the fact, that the payments to her were in

 substance compensation for services,16 and thus not a transfer of

 property of the estate.      Nevertheless, LeFande was entitled to

 point to the tax returns, which Carvalho signed, as being

 inconsistent with her position in this adversary proceeding that

 the payments were all compensation.        However, the evidence at

 trial demonstrated that Carvalho performed substantial work each

 year, with the payments being Carvalho’s livelihood, and being

 made to compensate Carvalho for work performed.

           The Trial.   At the close of Simu’s evidence, I declined to

 grant Carvalho’s motion to enter judgment pursuant to Fed R. Civ.

 P. 52(c) in favor of Carvalho as to Count IV:

      •      Simu had testified that some of the insurance policies

              were renewals requiring little work.       In other words,

              at least some of the policies generated revenues

              without the necessity of any major work and thus

              LeFande could argue that a plausible inference existed



      16
         Elite could be held liable for employment taxes for such
 compensation payments upon their being recharacterized by the
 Internal Revenue as such. See Joseph Radtke, S.C. v. United
 States, 712 F. Supp. 143, 145 (E.D. Wis. 1989) (“dividends”
 received in 1982 by sole shareholder, director and full-time
 employee of S corporation, who drew no salary, held to be wages
 subject to employment tax), aff’d per curiam, 895 F.2d 1196 (7th
 Cir. 1990); Spicer Accounting, Inc. v. United States, 918 F.2d
 90, 91, 94-95 (9th Cir. 1990) (“dividends” received in 1981 and
 1982 by shareholder, president, treasurer, director, and employee
 of S corporation, who drew no salary, held to be wages subject to
 employment tax).

                                      52
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 53 of 116


            that some of the withdrawals should be treated as a

            payment to Carvalho of profits.

      •     Moreover, Elite’s tax returns for both prepetition and

            postpetition periods, signed by Carvalho, treated the

            distributions to members as distributions of Elite’s

            earnings, not as employee compensation.

      •     Nor had the court heard at this point any testimony

            that the withdrawals were made with Ross’s

            acquiescence, or testimony regarding Ross’s view to the

            effect that the payments were for work performed.

 LeFande could also argue that an inference could be drawn that

 the withdrawals were made with knowledge on Carvalho’s part that

 the withdrawals included profits and thus an inference could be

 drawn that the withdrawal of estate property was made with an

 intent to defraud Ross as trustee.

      Obviously Carvalho performed work for Elite and was entitled

 to compensation for that work.       Upon the conclusion of the

 presentation of all evidence, I found that even if the contention

 that what Carvalho withdrew were profits (in whole or in part)

 were correct, Carvalho was not intentionally attempting to

 defraud a creditor or Ross as trustee of the estate, having

 relied on her counsel’s advice that it was appropriate to

 withdraw funds to compensate her for work performed and Ross’s

 acquiescence in Carvalho’s withdrawing funds.          Moreover, there

 was nothing in the record to suggest that the payments to

                                      53
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 54 of 116


 Carvalho were in excess of a level of reasonable compensation,

 and the burden being on Simu to show otherwise, none of the

 payments could be viewed as profits despite Elite’s tax returns

 having erroneously treated the payments as profits and not

 compensation.

      B.    Carvalho’s Arguments in Support Sanctions as to the
            Pursuit of Count IV

      In seeking sanctions regarding Count IV, Carvalho argues

 that LeFande knowingly misrepresented that Carvalho testified at

 a hearing in the Superior Court that Elite had a body of

 insurance contracts that were subject to automatic renewal.

 Specifically, Carvalho argues (Dkt. No. 181-1 at 8-10):

      Mr. LeFande explained his theory in support of Count IV
      during a March 17, 2017 hearing on Ms. Carvalho’s motion
      to quash subpoenas and for a protective order. [Footnote
      omitted.]   See Dkts 119, 122, & 129.       Mr. LeFande,
      relying on the Ms. Carvalho’s testimony in Simu Ex. 22,
      laid out his theory:

            It has been the Plaintiff’s assertion from the
            onset of this litigation that the Debtor has a body
            of insurance contracts subject to automatic renewal
            to which the company is receiving residual income
            in tens or hundreds of thousands of dollars on an
            ongoing basis and that these are profits of the
            company    to   which    the   debtor   has    been
            inappropriately drawing from, from the onset . . .
            . The income coming into this company is coming
            from those insurances companies . . . what is in
            dispute is the nature of that income . . . .

      Dkt. 129 at 35:50 [emphasis added by Carvalho’s counsel].
      Mr. LeFande further repeated this theory in Simu’s
      pretrial statement:

            Carvalho previously testified before the Superior
            Court that the value of Elite Insurance &


                                      54
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 55 of 116


            Consulting Services, LLC lies in this body of
            accounts, of which 80 to 90 percent are renewal
            contracts providing residual income to the company.
            Simu Ex. 22 at 15.

      Dkt. 134 at p. 21 ¶ 48.

           . . . Mr. LeFande easily could have discovered the
      flaw in his factual allegations and legal theories by
      simply reading the entirety of the transcript of the
      Superior Court hearing to which he referred, Simu Ex. 22.
      Had he done so, he would have seen Ms. Carvalho did not
      testify that these renewals are automatic. See Simu Ex.
      22 at 15:13-19.      To the contrary, in response to
      questions from Mr. LeFande, Ms. Carvalho testified that
      there was no contractual obligation for the insured to
      renew the policy through Elite, and therefore the renewal
      was not automatic. See Simu Ex. 22 at 19:4-20. [Emphasis
      in original.]
           But perhaps the coup de grace regarding the
      frivolous nature of this argument is Mr. LeFande’s
      closing argument at the Superior Court hearing, where, in
      opposing Ms. Carvalho’s motion for a temporary
      restraining order to prevent Ms. Simu from taking Elite’s
      clients, he argued:

            The   remaining   alleged   injury    is   entirely
            speculative to which this Court cannot afford
            relief and that is as to whether or not a policy
            that expires in a year will be renewed with no
            contractual obligation whatsoever to the insured to
            renew it as such. Whether or not the insured
            chooses to renew with Elite has whatever market
            factors influence that.

      See Simu Ex. 22 at 33:18-24.

           . . . Mr. LeFande could have verified that his
      theory never had a basis in fact by speaking to his
      client.     At trial, Ms. Simu confirmed on direct
      examination that the policies Elite sold were not
      automatically renewing and that specific work needed to
      be done on a yearly basis to retain the account. Dkt 170
      & 174.   Ms. Simu confirmed on cross-examination that
      there are no guarantees that a client will renew, and
      that clients sometimes do not renew for a variety of
      reasons.



                                      55
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 56 of 116


 For reasons discussed below, I reject this argument.17

      C.    Conclusion that no Sanctions are Warranted as to the
            Pursuit of Count IV

      For reasons discussed below, and although it is a close

 call, I reject Carvalho’s argument because (1) LeFande’s argument

 regarding Carvalho’s testimony in the Superior Court was at most

 a case of inconsequential hyperbole that, though annoying, did

 not meaningfully subject Carvalho to additional attorneys’ fees,

 and (2) the evidence is not clear and convincing that the

 argument was a false statement made recklessly or in bad faith.

      (1) Immateriality of LeFande’s Argument.          At trial, LeFande

 did not contend that there was absolutely no work performed on

 policies that renewed, only that at least some of these policies

 generated revenues, in the form of commissions, upon being

 renewed without the necessity of any major work and thus should

 be treated as profits.      Whether the commissions on those policies

 should be treated in part as profits of Elite (because relatively



      17
         Carvalho also complains about the discovery burdens to
 which she was put based on LeFande’s pursuit of Count IV.
 LeFande issued subpoenas to certain insurance companies, and that
 led to Carvalho’s obtaining a protective order limiting the scope
 of the information to which Simu was entitled. Carvalho points
 to the the April 25, 2017 pretrial hearing, at which LeFande
 admitted that he did not need information that he had sought via
 the subpoenas, stating that he had all of the evidence he needed
 to prove his claims based on what he claimed were Ms. Carvalho’s
 own damaging admissions.   However, if the pursuit of Count IV
 was warranted, LeFande’s decision not to further pursue the
 subpoenaed information cannot be the basis for sanctions.


                                      56
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 57 of 116


 little work was required) was an issue Simu was entitled to

 pursue.18

      Accordingly, LeFande’s argument regarding Carvalho’s

 Superior Court testimony (arguing that she testified that the

 policies automatically renewed) was not critical to the success

 of Simu’s case and did not meaningfully increase Carvalho’s

 attorney’s fees incurred.      Thus, it cannot be a basis for

 sanctions.   In other words, because Carvalho was required to

 defend even if LeFande had not made this argument regarding

 Carvalho’s Superior Court testimony, Carvalho’s fees incurred in

 this proceeding are not attributable to the offensive conduct in

 question, and thus cannot be a basis for sanctions.           Kerin, 218

 F.3d at 192.   With respect to § 1927, LeFande’s argument did not




      18
         Carvalho complains that her counsel “spent countless
 hours preparing to defend against the issues in Count IV at
 trial,” including preparing to rebut the opinion of Grant
 Clowery, an expert designated by LeFande, who took the position
 that 80-90% of Elite’s income came from automatic renewals. Dkt.
 No. 181-1 at 11. LeFande did not call Clowery as a witness, thus
 making Carvalho’s counsel’s preparation regarding Clowery a
 wasted effort. However, if the pursuit of Count IV is not a
 basis for sanctions, LeFande’s trial decision not to call Clowery
 cannot form a basis for sanctions.

                                      57
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 58 of 116


 prolong the proceeding, such that there was a multiplication of

 proceedings warranting sanctions.19

      (2) Lack of Clear and Convincing Evidence of Misconduct.

 Carvalho has not shown by clear and convincing evidence that

 LeFande’s argument regarding Carvalho’s Superior Court testimony

 was a knowingly false statement constituting bad faith or a false

 statement made with reckless disregard of its falsity.            The issue

 of whether LeFande accurately recited that policies automatically

 renewed was a matter of semantics.        There was no contractual

 obligation on the part of clients to renew their policies.

 However, a significant part of the insurance policies did renew

 automatically if a client decided not to move to another

 insurance company or to go to a different broker.           In other

 words, if the client did nothing, many of the policies renewed

 automatically.     Whether work was required to persuade the client

 to let the policy renew was a different matter.           Simu testified

 at trial that little work by Elite was required to assure that

      19
         Consideration of imposing a § 1927 award must focus “on
 the conduct of the litigation and not on its merits.” Kerin, 218
 F.3d at 192 (quoting DeBauche, 191 F.3d at 511). Section 1927
 focuses on whether an attorney’s conduct “imposes unreasonable
 and unwarranted burdens on the court and opposing parties.”
 Braley v. Campbell, 832 F.2d 1504, 1510 (10th Cir. 1987) (en
 banc). LeFande’s repeated suggestion that Carvalho did no work
 for Elite “did not improperly prolong the proceedings, and thus
 cannot serve as a basis for the entry of an award under section
 1927.” Medtronic Navigation, Inc. v. BrainLAB Medizinische
 Computersysteme GmbH, 603 F.3d 943, 966 (Fed. Cir. 2010); In re
 Schaefer Salt Recovery, Inc., 542 F.3d at 101 (observing that
 “§ 1927 explicitly covers only the multiplication of proceedings
 that prolong the litigation of a case . . . ”).

                                      58
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 59 of 116


 result.   If LeFande meant that no work was required, he made a

 knowingly false statement.        However, LeFande did not explicitly

 state that no work was required, although he came close to

 suggesting that, and I cannot find that clear and convincing

 evidence establishes that, in context, LeFande meant that no work

 was required.      I reach this conclusion even though LeFande went

 so far at various stages to make statements, enumerated below,

 suggesting that Carvalho performed no work for Elite whatsoever.

 All of these statements could be viewed as justified based on

 Elite’s tax returns having treated payments to Carvalho as

 shareholder distributions, not payments of compensation for work

 performed, with Carvalho arguably bound by Elite’s implicit

 classification of her on its tax returns (which Carvalho signed)

 as not being an employee.

      First, in opposing the motion to dismiss Carvalho’s Amended

 Complaint20 LeFande argued (Dkt. No. 19 at 14):

      Carvalho did not receive pay for work performed from
      Elite following her petition, she received residual
      income from insurance policy sales realized by Elite and
      falsely omitted from her petition under accounts


      20
         Count IV was not included in Simu’s original Complaint,
 which included no claim under 11 U.S.C. § 727(a) to deny Carvalho
 a discharge: it only included counts seeking a determination that
 the debts owed to Simu were of a nondischargeable character.
 However, the bar date for objecting to discharge was March 14,
 2016, so Simu was still free to pursue a complaint objecting to
 Carvalho’s receiving a discharge of any debts when she filed her
 Amended Complaint on February 16, 2016, which included a Count IV
 based on Carvalho’s postpetition withdrawals of $3,315 in funds
 from Elite’s bank account.

                                       59
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 60 of 116


      receivable or commissions already earned in Schedule A/B.
      . . .
            . . .    As a shareholder, and not an employee,
      Carvalho’s multiple draws from a purportedly insolvent
      company are themselves improper.

      Second, in her Motion for Reconsideration, filed after the

 court dismissed Count IV of Simu’s Amended Complaint, Simu argued

 that the court’s prior dismissal of Count IV was “clearly in

 error” and “. . . Carvalho was not entitled to any kind of

 ‘compensation’.    She was a shareholder, not an employee, and only

 entitled to a share of profits, if any.”         Dkt. No. 34 at 10.

      Third, in a Motion for Preliminary Injunction, LeFande

 argued that Carvalho “was a shareholder, not an employee, and

 only entitled to a share of profits, if any, and only after all

 debts of the company had been paid”        Dkt. No. 64 at 11 (emphasis

 added).

      Fourth, at a hearing held on November 29, 2016, regarding

 the Motion for Preliminary Injunction, Simu, through LeFande,

 argued (Dkt. No. 107 at 15) (emphasis added):

      . . . [T]he Debtor hasn’t had a job in 5 years. The Debtor
      has had an ownership interest in a company to which she is
      paid profits through, that –- she has never received a salary,
      she has never received any kind of piecework, wages or fees.
      She receives a share of profits from a corporation to which
      she has now voluntarily put into the estate of this bankruptcy
      proceeding.

 He prefaced that by arguing (id. at 14) (emphasis added):

      This company, as we are prepared to demonstrate today,
      and as I’m sure the bank records show, is a cash cow with
      renewing    insurance   contracts    paying    repetitive


                                      60
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 61 of 116


      commissions over multitude of years, as              the   Debtor
      herself testified to the Superior Court.

      Fifth, months later, in Simu’s third motion for summary

 judgment, filed at the conclusion of discovery related to Count

 IV, LeFande claimed that Carvalho received post-petition

 shareholder distributions from the company and received no

 compensation for personal services.        LeFande argued that this was

 evidenced by Carvalho’s and Elite’s financial documents, which

 showed business income, shareholder distributions to Carvalho,

 and no documents related to expenses in the form of compensation

 for personal services.      Dkt. No. 133, Memorandum at 18.

      Although I conclude that no sanctions are appropriate with

 respect to the pursuit of Count IV, I feel compelled to observe

 that it is obvious that LeFande did not present his client’s case

 with the level of candor to which the court was entitled.             He

 presented arguments that amounted to overkill, suggesting that

 Carvalho did no work whatsoever, when all that was necessary was

 to argue that at least some of the funds generated by Elite

 amounted to profits because little work was required to generate

 commissions from some renewal policies.         That argument had some

 scant support in the record although ultimately it was academic:

 Carvalho viewed the withdrawals as compensation (even if Elite’s

 tax returns treated them differently) and had no intent to

 defraud a creditor or Ross as trustee of the estate in making the

 payments from Elite to herself.


                                      61
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 62 of 116


                                      VI

                   REQUEST FOR SANCTIONS WITH RESPECT
          TO THE CLAIM REGARDING CARVALHO’S VALUATION OF ELITE

      Simu claimed that in valuing Elite as worth only one dollar,

 Carvalho knowingly and fraudulently made a false oath in

 connection with the bankruptcy case, such as to warrant the

 denial of discharge under      11 U.S.C. § 727(a)(4)(A).        After Simu

 completed presenting evidence, I granted Carvalho’s motion to

 enter judgment pursuant to Fed R. Civ. P. 52(c) on this claim.              I

 found that Carvalho had not knowingly and fraudulently made a

 false oath.    Carvalho seeks sanctions for the pursuit of that

 claim.    However, as discussed with respect to Count IV, Elite’s

 tax returns showed substantial shareholder earnings

 distributions, LeFande presented evidence that clients often

 elected to let policies renew with Elite remaining as the

 insurance agent, and Simu’s testimony could be viewed as

 suggesting that as to some clients little work was required on

 the part of Carvalho to achieve that result.          As in the case of

 Count IV, LeFande’s statements regarding the extent of automatic

 renewals were at most annoying hyperbole that was immaterial, did

 not prolong the proceedings, and were not shown by clear and

 convincing evidence to have been false statements made recklessly

 or in bad faith.     Sanctions are not appropriate as to the claim

 regarding Carvalho’s valuation of Elite.




                                      62
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 63 of 116


                                     VII

                 SANCTIONS ARE PARTIALLY WARRANTED
       WITH RESPECT TO THE CLAIM UNDER 11 U.S.C. § 523(a)(2)
    BASED ON ELITE’S ALLEGEDLY FALSE INCOME TAX RETURN FOR 2014

      In her Amended Complaint, Simu alleged that during the

 pendency of the Superior Court action, and specifically on or

 about March 6, 2015, Carvalho tendered to Simu a materially false

 tax return and false financial statements for Elite, intending to

 underreport the amount of income realized by Elite and to defraud

 Simu of commission money due to her for the year 2014; that

 Carvalho used the false tax return to defend herself in the

 Superior Court trial, depriving Simu of information regarding the

 existence of income of Elite which could have aided in the

 damages calculation at trial.       Dkt. No. 5 at ¶¶ 121-24.          Those

 allegations were incorporated as part of Count VIII, which

 alleged that the money judgment which Carvalho owes Simu is based

 upon money obtained through false pretenses, false

 representations and actual fraud, and asserted that the debt at

 issue was nondischargeable under, among other provisions, 11

 U.S.C. § 523(a)(2).

      Carvalho moved to dismiss the § 523(a)(2) claim.            Dkt. No.

 10-1 at 12-13.     LeFande did not respond to Carvalho’s arguments

 regarding § 523(a)(2).      I dismissed Count VIII’s claim of

 nondischargeability under § 523(a)(2) because there was no

 allegation that the false income tax return and false financial

 statements induced Simu to part with money or property.               Dkt. No.

                                      63
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 64 of 116


 30 at 3.21   The assertion of the § 523(a)(2) claim in the Amended

 Complaint cannot be viewed as a multiplication of proceedings,

 and although the assertion of that claim was frivolous, I cannot

 say that the initial assertion of that frivolous claim was

 anything other than gross recklessness, not rising to the level

 of bad faith.      Accordingly, sanctions for the initial assertion

 of the § 523(a)(2) claim cannot be awarded under either § 1927 or

 the court’s inherent powers.

      Simu moved for reconsideration of the dismissal of Count

 VIII, Dkt. No. 34 at 2-4.       She noted that in the interim the

 Supreme Court had held in Husky Int’l Electronics, Inc. v. Ritz,

 578 U.S. ––––, ––––, 136 S.Ct. 1581 (2016), that a false

 statement was not required under § 523(a)(2)(A) for there to be

 an instance of property obtained by fraud.           Under Husky

 International, a fraudulent transfer constitutes “actual fraud”


      21
         However, Simu had also alleged that Carvalho had made
 transfers to herself from Elite and into a new bank account with
 an intent to defraud Simu. Because of that, I suggested that
 Count VIII might be reinstated to assert a § 523(a)(2) claim if
 the Supreme Court ruled in a pending case (Husky International,
 discussed later) that for purposes of § 523(a)(2) there can be
 fraud without the necessity of a fraudulent statement (e.g., in
 the case of a fraudulent transfer). Dkt. No. 30 at 3 n.1.
 However, I noted that the issue was academic because Simu had
 already pursued the issue of a fraudulent transfer by seeking a
 denial of discharge under § 727(a)(2)(A) in Count III based on
 Simu’s allegedly making the transfers to herself from Elite and
 into a new bank account with an intent to defraud Simu.
 Necessarily, if there was no fraud under § 727(a)(2)(A) in
 Carvalho making the transfers, there would be no fraud for
 purposes of § 523(a)(2) either.


                                       64
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 65 of 116


 within the meaning of § 523(a)(2)(A).         However, in seeking

 reconsideration, LeFande did not point to any fraud other than

 the alleged false tax return of Elite, an act that the court had

 previously ruled (Dkt. No. 30 at 2-3) did not form a basis for a

 § 523(a)(2)(A) claim because it did not induce Simu to part with

 money or property.22    The motion to reconsider advanced the

 bizarre argument that § 523(a)(2) applied because “Carvalho used

 the tax return in an attempt to obtain a windfall in the form of

 a lesser judgment against her by misrepresenting the income of

 Elite Insurance & Consulting Services, LLC to Simu, to the

 Superior Court and to this Court.”        Dkt. No. 34 at 3.      The

 argument was plainly frivolous and had been rejected by the

 court’s prior ruling.      The alleged “windfall” did not give rise

 to there being a debt “for money, property, services, or an

 extension, renewal, or refinancing of credit, to the extent

 obtained by . . . false pretenses, a false representation, or

 actual fraud” as required for § 523(a)(2)(A) to apply.            As I had

 ruled in dismissing Count VIII, the false tax return had not

 induced Simu to part with money or property, and thus could not

 be a basis for a § 523(a)(2)(A) claim.         The Superior Court

 judgment simply was not a debt for property obtained by reason of

 the false tax return.      Accordingly, for these reasons I denied

      22
         LeFande did not seek reconsideration based on Carvalho’s
 transfers to herself from Elite and into a new bank account with
 an alleged intent to defraud Simu, acts already addressed in
 Count III regarding denying a discharge based on § 727(a)(2)(A).

                                      65
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 66 of 116


 reconsideration of the dismissal of the § 523(a)(2) claim.              Dkt.

 No. 79 at 4-7.

      The evidence is clear and convincing that in advancing once

 again the frivolous claim that the false tax return was a basis

 for asserting nondischargeability under § 523(a)(2), a claim that

 this court had already rejected, LeFande multiplied the

 proceedings, and did so unreasonably, vexatiously, and in bad

 faith.    The plaintiff’s counsel asserted a veritable kitchen sink

 of frivolous claims throughout the proceeding, and I can only

 infer that the continued assertion of the frivolous § 523(a)(2)

 claim based on the false income tax return, after the court had

 explained why the claim was without merit, was deliberately

 designed to increase Carvalho’s burden in defending this

 proceeding.   The continued assertion of the claim made it that

 much more difficult for Carvalho to obtain a disposition of the

 adversary proceeding, and imposing sanctions for this litigation

 abuse is an appropriate exercise of the court’s authority under

 § 1927 and the court’s inherent authority.

      Carvalho’s counsel was required to respond to the frivolous

 argument, including analyzing Husky International and devoting

 almost a page and a half to addressing the argument in the

 opposition memorandum.      Dkt. No. 38 at 6-7.23     Attorney’s fees


      23
         The court’s decision disposing of the motion for
 reconsideration devoted three and a half pages to addressing this
 argument. Dkt. No. 79 at 4-7.

                                      66
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 67 of 116


 are warranted for the time Carvalho’s attorneys spent addressing

 the frivolous argument.

                                     VIII

                    SANCTIONS ARE UNWARRANTED FOR
             CONTINUING TO RELY ON THE ALLEGEDLY FALSE
        ELITE TAX RETURN IN SUPPORT OF THE § 523(a)(4) CLAIM

      Carvalho seeks sanctions as to claims of nondischargeability

 under § 523(a)(4) based on the allegedly false Elite income tax

 return, but such sanctions are not warranted.          Count I of the

 Second Amended Complaint and the Third Amended Complaint (arguing

 nondischargeability under 11 U.S.C. § 523(a)(4)) included Simu’s

 allegations that Carvalho owed Simu a fiduciary duty and Carvalho

 breached that duty by providing an allegedly false tax return

 during the Superior Court litigation in 2015 for the year 2014 in

 order to justify paying Simu less than she was due, and to enrich

 herself personally.

      The court’s Memorandum Decision and Order Re Motion to

 Dismiss and for More Definite Statement (Dkt. No. 30) directed

 Simu to file a more definite statement as to the amended

 complaint’s Counts I and IX, claims that the Superior Court

 judgment is nondischargeable under § 523(a)(4).           In response,

 Simu filed her Second Amended Complaint.         Dkt. No. 35.     On June

 9, 2016, Carvalho filed a Motion to Strike in Part the Second

 Amended Complaint (Dkt. No. 36) (hereinafter Motion to Strike),

 which sought to strike, inter alia, Count IX, but, significantly,



                                      67
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 68 of 116


 not Count I.   Count I of the Second Amended Complaint included

 new allegations (summarized as follows in the Second Amended

 Complaint, Dkt. No. 34 at ¶ 164) that:

      Defendant Carvalho’s use of the false tax return to
      deprive Simu of money rightfully owed to Simu and for
      Carvalho to enrich herself personally constituted a
      breach of fiduciary duty to Simu.

 On October 22, 2016, Carvalho filed a motion for summary judgment

 (Dkt. No. 65) seeking to dismiss the Second Amended Complaint,

 and, as to the return for 2014, relied on affidavits establishing

 that she turned over the preparation of the return to Elite’s

 accountants, that the return’s entries as to which Simu

 complained were entries made by the accountants based upon their

 understanding of tax law, and that the accountants are of the

 view that the entries were proper under tax law.           On November 4,

 2016, Simu filed an opposition thereto.         Dkt. No. 72.

      On November 15, 2016, after Simu had already opposed

 Carvalho’s motion for summary judgment, I raised in the

 Memorandum Decision and Order Regarding Debtor’s Motion to Strike

 Portions of Creditor’s Second Amended Complaint (Dkt. No. 80) an

 issue that Carvalho had not raised.        Specifically, I expressed my

 doubts in a footnote (Dkt. No. 80 at 9 n.2) (hereinafter

 “Footnote 2”) that the new set of allegations in Count I provided

 a basis for relief under § 523(a)(4) when the judgment debt at

 issue was not one for damages arising from filing a false income

 tax return, stating:


                                      68
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 69 of 116


        Simu will eventually need to address the court’s
        following concerns. As I understand the Second Amended
        Complaint, Carvalho used the false tax return in the
        Superior Court litigation, resulting in a judgment for
        less than Simu was entitled to receive. Carvalho’s debt
        to Simu has been fixed by the Superior Court. Even if
        Carvalho caused a reduced judgment to be entered against
        her by using the false return, the issue of whether the
        judgment debt should be increased because it was based on
        Carvalho having used the false tax return is an issue to
        be addressed by the Superior Court as the court that
        decided the amount Carvalho owed Simu as a result of the
        parties’ transactions.    The Superior Court’s judgment
        against Carvalho in favor of Simu, which created the debt
        owed to Simu underlying this adversary proceeding, was
        not based on Carvalho’s alleged use of a false tax
        return; if Carvalho did in fact furnish a false tax
        return in the course of the Superior Court litigation,
        that action only impacted the total amount of the
        debt–not the creation of the debt.      Accordingly, the
        judgment debt is not a debt for breach of fiduciary duty
        based on the use of a false tax return (if such use was,
        arguendo, a breach of fiduciary duty).

 However, I did not strike Count I with respect to the claim that

 the judgment debt was a nondischargeable debt under § 523(a)(4)

 based on the use of the false income tax return: no motion was

 pending seeking a striking of that claim.         Ultimately the

 proceeding never reached the point at which Simu was required to

 present evidence or arguments responsive to the issue, as I

 granted Carvalho’s motion for summary judgment (which did not

 rely on that issue, relying instead on Carvalho having obtained

 advice of accountants as to the propriety of the returns).

        In seeking sanctions, Carvalho argues (Dkt. No. 181-1, at

 14):

        In sum, the Court put Mr. LeFande on notice, on November
        15, 2016, of the various issues that he would need to


                                      69
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 70 of 116


      address in order to sustain his claims regarding the
      purportedly false tax returns.

      Notwithstanding the notice the Court provided to Mr.
      LeFande, he made no effort to address the issues. [Fn.
      4] These claims were not abandoned prior to trial, as
      evidenced by Simu’s Pretrial Statement. See Dkt 134 at
      p. 2. Yet Mr. LeFande designated no expert to testify in
      support of his claims, and he pointed no evidence to
      rebut the evidence from Ms. Carvalho that she relied on
      her accountants, and offered no evidence to rebut her
      accountants’ affidavit that the tax returns were correct.
      The Court, therefore, granted summary judgment on this
      claim on the morning of the first day of trial. But Mr.
      LeFande’s pursuit of this claim, knowing he had no
      evidence to support it, required Ms. Carvalho and the
      Court to spend time addressing it.

      Footnote 4: Mr. LeFande also continued to make these
      allegations in his filings to this Court, notwithstanding the
      Court’s professed concern with their validity. See, e.g.,
      Dkts 123 & 133.

 In short, Carvalho makes two arguments for sanctioning LeFande:

 (1) LeFande ought to have withdrawn her § 523(a)(4) claim

 concerning Elite’s tax return for the year 2014 once the court

 identified the issue discussed in Footnote 2 quoted above; and

 (2) LeFande ought not have opposed her motion for summary

 judgment regarding that claim.

      As to the first argument, I fail to see how Simu recklessly

 multiplied proceedings by failing to withdraw that claim despite

 the court’s identification of the issue discussed in Footnote 2

 quoted above.      LeFande cannot be sanctioned under § 1927 for

 having filed the claim initially.          Gust, Inc., 905 F.3d at 1328.

 The court and Carvalho never pressed LeFande to respond to the

 issue identified in the footnote: the court did not order Simu to


                                       70
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 71 of 116


 show cause why the claim ought not be dismissed based on that

 issue, and Carvalho had moved for summary judgment on entirely

 different grounds (to which Simu had already responded before the

 court issued the footnote).       Because LeFande was never pressed to

 explain what damages arose from the allegedly false tax return

 and were part of the Superior Court monetary judgment, it would

 not be fair to impose sanctions against him for failing to

 articulate any damages suffered from the submission of the false

 return.

      Nor did LeFande multiply the proceedings via the two

 subsequent filings Carvalho identifies, Dkt. Nos. 123 and 133.

 First, Dkt. No. 123 was Simu’s Opposition to Debtor's Second

 Motion to Quash, in which LeFande argued on behalf of Simu that

 the subpoenas were solely intended to discern the source and

 amount of income being generated by Elite and the Debtor’s

 unauthorized postpetition removal thereof.          Paragraph 3 of the

 Opposition alleged that “[i]n the course of the underlying

 Superior Court litigation, Carvalho produced a falsified tax

 return and attendant financial statements in defense against

 Simu’s damages calculations.       Simu Ex. 17.”     This was not a

 renewal of the § 523(a)(4) claim regarding the 2014 tax return in

 a way that disregarded Footnote 2 quoted above, and was at most

 an attempt to support LeFande’s argument that discovery was

 justified because Carvalho could not be trusted.           Second, Dkt.



                                      71
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 72 of 116


 No. 133 was Plaintiff Creditor's Third Motion for Summary

 Judgment on Dischargeability, but it did not seek summary

 judgment on the basis that the tax return for 2014 had caused the

 judgment in the Superior Court to be less than it would have been

 otherwise, and thus did not disregard Footnote 2 quoted above.

      Nor are sanctions appropriate based on the court’s having

 rejected LeFande’s arguments in opposition to Carvalho’s motion

 for summary judgment.      Carvalho moved for summary judgment on the

 basis that she had relied on the advice of her tax accountants.

 LeFande opposed Carvalho’s motion for summary judgment by arguing

 that as a matter of law, the tax return was not correct (Dkt. No.

 72 at 20-23), including citing court decisions bearing on the

 issue of the deduction of attorney’s fees for defense of Carvalho

 in the Superior Court on the tax return for Elite.           LeFande

 argued (id. at 23):

      Such advice if it did occur was wrong and the Debtor
      should have known it to be wrong. “[A]n attorney’s [or
      accountant’s] willingness to bear the burden of reproach
      [does not] provide blanket immunity to a debtor; it is
      well settled that reliance upon advice of counsel is, in
      this context, no defense where it should have been
      evident to the debtor”. In re Tully, 818 F.2d 106, 111
      (1st Cir. 1987).

 I never attempted to determine whether the tax return was

 incorrect.   Instead, I granted summary judgment because Carvalho

 had demonstrated that her accountants had prepared the tax

 returns, that those accountants had relied on their

 understandings of tax law in making decisions regarding the


                                      72
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 73 of 116


 manner of preparing the returns, that they explained the basis

 upon which the returns were correct, and that Carvalho relied on

 their judgment and signed the returns.         Simu had presented no

 affidavits or other evidence to rebut the affidavits of the

 accountant and Carvalho regarding Carvalho’s reliance on the

 accountant and the accountant’s belief that the proper tax

 approaches had been used.      Nor had she presented evidence showing

 that Carvalho somehow should have known that her accountants’

 advice was wrong.

      If the arguments of law upon which LeFande relied in

 contending that the tax return was in error were correct (which

 would at the very least have been a question open to debate), the

 record and the character of those questions of law would not

 permit a finder of fact to conclude that it should have been

 evident to Carvalho that the return was in error.           Therefore, I

 concluded that summary judgment was appropriate as to Count I as

 related to the Elite’s tax return for the year 2014.            In

 addition, I quoted the Footnote 2 quoted above, and dismissed

 Simu’s claim regarding Elite’s return for the year 2014 on the

 basis of the defect I had noted in that footnote.           Dkt. No. 186

 at 9-11.

      Simu was entitled to a disposition of her arguments against

 summary judgment, and those arguments were made before the court

 made the observations in Footnote 2 quoted above.           Sanctions are



                                      73
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 74 of 116


 not warranted as to Count I as related to the Elite’s tax return

 for the year 2014.

                                     IX

                SANCTIONS ARE UNWARRANTED REGARDING
        THE CLAIMS RELATING TO THE SANDY SPRING BANK ACCOUNT

      Sanctions are not appropriate with respect to the counts

 regarding the Sandy Spring Bank account.         The Third Amended

 Complaint (Dkt. No. 84) alleged:

            64. On December 9, 2015, Carvalho made a cashier’s
      check from the funds of Elite Insurance & Consulting
      Services, LLC’s bank account with Bank of America to
      herself in the amount of $6,000.
            65. Carvalho had never previously used a cashier’s
      check to receive money from the company.
            66. The employment of the cashier’s check was
      specifically intended to hinder and delay Simu’s
      execution of her Superior Court judgment.
            67. The employment of the cashier’s check was
      specifically intended to conceal the money from Simu.
            68. On that date, Carvalho deposited the cashier’s
      check in an account she opened that day with Sandy Spring
      Bank, an obscure bank with no locations in the District
      of Columbia.
            69. The employment of a bank with no locations in
      the District of Columbia was specifically intended to
      hinder and delay Simu’s execution of her Superior Court
      judgment.
            70. The employment of a bank with no locations in
      the District of Columbia was specifically intended to
      conceal Carvalho’s property.
            71. On December 14, 2015, Carvalho withdrew $5,350
      in cash from the Sandy Spring Bank account at the
      counter.
      . . .
            104. At the January 14, 2016 Creditor’s Meeting,
      Defendant Carvalho falsely testified as to her reason for
      opening the Sandy Springs [sic] Bank account.
            105. Defendant Carvalho testified she needed the
      Sandy Springs [sic] Bank account to receive money and pay
      bills personally.
            106. Defendant Carvalho already had a Bank of
      America account which served this exact purpose.

                                      74
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 75 of 116


           107. Defendant Carvalho never used the Sandy Spring
      Bank account for the purpose she claimed.
           108. Defendant Carvalho used the Sandy Springs [sic]
      Bank account to fraudulently hide from Simu, the Trustee
      and the Court removal of cash from Elite Insurance &
      Consulting Services, LLC in the weeks prior to the filing
      of her Petition.
           109. Defendant Carvalho used the Sandy Springs [sic]
      Bank account to fraudulently hide her transfer of cash
      from Elite Insurance & Consulting Services, LLC to pay
      her attorneys for her personal bankruptcy.

 (Earlier versions of the complaint included similar allegations.)

 Simu relied on these allegations in the Third Amended Complaint’s

 Count III (seeking denial of discharge based on 11 U.S.C.

 § 727(a)(2)(A), providing for a denial of discharge, inter alia,

 for transferring or concealing property of the debtor, within one

 year before filing of the petition, with intent to hinder or

 delay a creditor) and Count V (seeking a denial of discharge

 based on 11 U.S.C. § 727(a)(4)(A) for allegedly having made a

 false oath at the meeting of creditors regarding the Sandy Spring

 Bank account).     In seeking sanctions regarding the pursuit of

 these claims, Carvalho argues (Dkt. No. 181-1 at 15):

      Ms. Carvalho explained in an affidavit filed with her
      Motion for Summary Judgment on October 22, 2016 precisely
      how the money put into the Sandy Spring account was used,
      confirming the truth of her prior testimony [at the
      meeting of creditors].        Mr. LeFande nevertheless
      maintained these allegations until the Court dismissed
      the claims at the close of the Plaintiff’s evidence at
      trial. Further, Mr. LeFande did not even designate on
      his exhibit list the transcript from the creditors’
      meeting – the very proceeding where Mr. LeFande accused
      Ms. Carvalho of making a false oath.       Mr. LeFande’s
      continued pursuit of the verifiably false claims, with no
      evidentiary support, was frivolous and vexatious.



                                      75
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 76 of 116


 However, as noted in this court’s decision denying dismissal of

 Simu’s claims regarding the Sandy Spring Bank account, first

 asserted in Simu’s Amended Complaint, there was clearly an issue

 of intent (whether Carvalho intended the transfer to hinder or

 delay Simu) that warranted this matter to go beyond the pleading

 stage (Dkt. No. 30 at 9-10):

      Carvalho argues that Elite’s funds are not property of
      the Debtor and a transfer of funds by Elite does not fall
      within the reach of § 727(a)(2)(A), citing Grochocinski
      v. Campbell (In re Campbell), 475 B.R. 622, 635 (Bankr.
      N.D. Ill. 2012). However, the funds became Carvalho’s
      when she withdrew them from Elite’s account. Placing such
      funds in a personal bank account generally would likely
      not be the type of transfer § 727(a)(2) has in mind: the
      bank account remains an asset in which the debtor retains
      ownership. However, imagine a debtor who transfers his
      funds to a secret bank account in Panama.         Such a
      transfer could qualify as a transfer made with the intent
      to hinder, delay, or defraud a creditor, and to conceal
      the funds, within the meaning of the statute.        Simu
      alleges that this was precisely what Carvalho intended to
      accomplish. Even if the court views with some skepticism
      these allegations (because the personal account was
      apparently one located here in Carvalho’s metropolitan
      area, and the deposit of the cashier’s check into the
      Sandy Springs [sic] bank account, also located in
      Carvalho’s metropolitan area, could be readily traced,
      and because Carvalho disclosed both accounts on the
      schedules filed with her petition in the same month as
      these alleged transfers), Simu is entitled to demonstrate
      that the necessary intent existed.
           In addition, if the funds withdrawn by Carvalho were
      funds owed to her that would have been seized by an
      eventual charging order, the conversion of the funds owed
      to Carvalho into funds received with the intent of
      frustrating any forthcoming charging order might very
      well be a transfer (a change in the form of ownership
      from an account payable to funds received) done with the
      intent to hinder or delay Simu.




                                      76
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 77 of 116


 I declined to grant Carvalho’s motion for summary judgment as to

 these claims regarding the Sandy Spring Bank account.            Dkt. No.

 186 at 6.   In other words, Simu was allowed to proceed to trial

 on those claims.

      LeFande appears to have intended to examine Carvalho at the

 trial about the transfer to Sandy Spring Bank.          He attempted to

 call Carvalho as a witness at the trial, but he had failed to

 subpoena her to testify, and thus was unable to present her as a

 witness.    LeFande failed to present evidence of Carvalho’s

 meeting of creditors testimony at the trial.          LeFande was unable

 to prove that Carvalho’s purpose in making the transfer to the

 Sandy Spring Bank account was for a purpose other than that to

 which she allegedly testified at the meeting of creditors, and

 LeFande was unable to prove that the transfer was made with an

 intent to hinder or delay Simu or to conceal the funds withdrawn

 from Elite’s account.      LeFande failed to provide any evidence as

 to what became of the $6,000.       Carvalho could have used the money

 for some purpose that would not constitute an attempt to hinder

 and delay Simu in violation of § 727(a)(2)(A).          If a charging

 order had been obtained before the bankruptcy case began, it

 would have been directed to Elite, which Carvalho managed, and

 she could have refused to comply with the charging order.             When

 she filed her bankruptcy case only six days after the transfer of

 the money, 11 U.S.C. § 362(a) would have stayed any attempt by

 Simu to obtain a charging order as a means of collecting the debt

                                      77
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 78 of 116


 owed to Simu.      At the close of Simu’s evidentiary case, the

 evidence that LeFande presented, in light of the foregoing,

 failed to show that Carvalho made the $6,000 withdrawal with the

 intent to hinder and delay Simu, or that she had testified

 falsely at the meeting of creditors about the purpose of the

 transfer.

      LeFande had a valid basis for opposing Carvalho’s motion for

 summary judgment regarding the claims concerning the $6,000

 transfer, and sanctions cannot be imposed in that regard based on

 Carvalho’s contention that she “explained in an affidavit filed

 with her Motion for Summary Judgment on October 22, 2016

 precisely how the money put into the Sandy Spring account was

 used, confirming the truth of her prior testimony [at the meeting

 of creditors].”     This follows because the claims presented

 obvious issues of intent that were inappropriate for disposition

 by way of a motion for summary judgment.          The evidence, for

 purposes of Carvalho’s motion for summary judgment, had to be

 viewed in the light most favorable to Simu, not as the court as

 the fact finder, in this non-jury matter, might view that

 evidence at trial.      That is to say, even though I was of the view

 that the evidence in support of Carvalho’s motion for summary

 judgment would establish at trial that the claims should be

 decided in Carvalho’s favor, summary judgment was inappropriate.

 See Farmland Indus., Inc. v. Grain Bd. of Iraq, 904 F.2d 732, 738



                                       78
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 79 of 116


 (D.C. Cir. 1990) (“The district judge [in granting summary

 judgment] has examined virtually all the evidence it would have

 before it at a bench trial . . . . Nevertheless, we must decide

 this case just as if there were a jury available, for the law of

 summary judgment does not vary with this circumstance.”).

      Nor did it matter, as Carvalho contends in seeking

 sanctions, that LeFande did not designate the transcript of the

 meeting of creditors (at which Carvalho allegedly made a false

 oath) as a trial exhibit.      LeFande was entitled to attempt to

 call Carvalho for the purpose of establishing her testimony at

 the meeting of creditors.      That his attempt to do so was

 unsuccessful does not establish that he proceeded in bad faith or

 that he multiplied the proceedings vexatiously and unreasonably.

                                      X

                  THE CLAIMS REGARDING CARVALHO’S
       ALLEGEDLY FALSE STATEMENTS REGARDING HER REAL PROPERTY

      Carvalho seeks sanctions in regard to LeFande’s pursuit of

 claims based on alleged false statements regarding the value and

 ownership of Carvalho’s real property.         Sanctions are appropriate

 with respect to at least some of LeFande’s conduct in pursuing

 those claims.

      Simu’s Amended Complaint alleged that Carvalho falsely

 understated in her petition and attached schedules the value of

 her real property and falsely claimed in her petition and




                                      79
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 80 of 116


 attached schedules that she was not the sole owner of her real

 property.   Dkt. No. 5 at ¶¶ 76 and 77.        These allegations were

 asserted as a basis for seeking a denial of discharge under 11

 U.S.C. §§ 727(a)(3) and 727(a)(4).

      Claim Under § 727(a)(3).       Count II of the Amended Complaint,

 like Count II of all subsequent versions of the complaint, sought

 a denial of discharge under 11 U.S.C. § 727(a)(3) (applicable

 when a debtor “has concealed, destroyed, mutilated, falsified, or

 failed to keep or preserve any recorded information, including

 books, documents, records, and papers, from which the debtor’s

 financial condition or business transactions might be

 ascertained”) and alleged that “[t]his information . . .

 includes Defendant Carvalho’s false claims to this Court as to .

 . . the value and ownership of her real property.”           Dkt. No. 5 at

 ¶ 130.   The court dismissed the Amended Complaint’s assertion of

 this claim, and in its decision cited Lee Supply Corp. v. Agnew

 (In re Agnew), 818 F.2d 1284, 1290 (7th Cir. 1987) (debtor’s

 failure to disclose in the statement of affairs that he

 transferred an interest in a house to his wife did not constitute

 a falsification of records from which his financial condition

 might be ascertained).      Dkt. No. 30 at 6-7.      Nevertheless, Simu

 included this same claim in her Second Amended complaint.             Dkt.

 No. 35 at ¶ 175.     This forced Carvalho to move to strike this

 claim (and certain other claims) in the Second Amended Complaint.



                                      80
Case 16-10001-SMT      Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                             Document    Page 81 of 116


 Dkt. No. 36 at ¶ 8.        In ruling on the motion to strike, the court

 noted that it had dismissed the allegations under § 727(a)(3)

 regarding Carvalho’s real property as part of Count II of the

 Amended Complaint.        Dkt. No. 80 at 2.24     Despite this, Simu’s

 Third Amended Complaint once again asserted this very same

 § 727(a)(3) claim regarding Carvalho’s real property.               Dkt. No.

 84 at ¶ 175.       Sanctions against LeFande are warranted based on

 his twice asserting this claim that the court had already

 dismissed: he acted in bad faith in disregarding the court’s

 dismissal order, and his conduct vexatiously and unreasonably

 multiplied the proceedings.          Carvalho is entitled to recover her

 attorney’s fees for work performed in response to the pursuit of

 this claim after its dismissal.           Lipsig, 663 F.2d at 182

 (approving sanctions for obstinate conduct in the pursuit of

 claims).

         Claim Under § 727(a)(4).       In Count VI of the Amended

 Complaint, Simu also sought a denial of discharge under 11 U.S.C.

 § 727(a)(4) for false oaths fraudulently made in the bankruptcy

 case.        In identifying false statements made fraudulently, Simu

 alleged that “Carvalho further grossly understated her total

 assets in the schedules attached to her petition.”              Dkt. No. 5 at

 ¶ 155.       In disposing of Carvalho’s motion to dismiss, I treated


         24
         The court inadvertently did not affirmatively order the
 claim to be stricken, but it made clear that the claim had been
 dismissed.

                                         81
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 82 of 116


 Simu’s allegations regarding Carvalho’s alleged false statements

 regarding her real property as being included as part of that

 § 727(a)(4) claim.     Dkt. No. 30 at 19.

      On October 22, 2016, Carvalho filed her first motion for

 summary judgment.     The included a request for summary judgment as

 to the § 727(a)(4) claim of allegedly fraudulently false

 statements regarding her real property that had been carried

 forward in Simu’s Second Amended Complaint filed on May 26, 2016.

 She noted:

      During a deposition of the Plaintiff on October 4,
      2016, Plaintiff’s Counsel indicated that the Plaintiff
      may no longer be pursuing this claim. As this claim
      remains part of the Second Amended Complaint, however,
      the Defendant includes this among the claims regarding
      which she seeks summary judgment.

 In support of the motion, Carvalho attached Tiber Island

 Cooperative Share Certificates showing that Carvalho owns her

 interest in the cooperative housing unit as a “tenant in common”

 with her mother, with each owning 50% of the shares in the

 apartment unit, and an affidavit of Carvalho explaining that she

 estimated the value of the apartment based on listings for sales

 of comparable units in the same apartment building which houses

 the unit.

      On November 7, 2016, LeFande filed an opposition (Dkt. No.

 72) to Carvalho’s motion for summary judgment in toto, failing to

 concede that summary judgment was appropriate as to this claim,

 arguing that “Carvalho is not entitled to a discharge for her


                                      82
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 83 of 116


 invariably false statements to this Court throughout the course

 of these proceedings” even though he presented no evidence or

 arguments to rebut Carvalho’s evidence submitted in support of

 summary judgment as to this claim.        The result was that this part

 of the motion for summary judgment remained in play to be

 addressed at the hearing on the motion for summary judgment held

 on January 24, 2017.     In failing to concede that summary judgment

 was appropriate as to this claim, LeFande proceeded in bad faith

 and he vexatiously and unreasonably multiplied the proceedings.

        Moreover, on November 22, 2016, LeFande included this claim

 as part of Simu’s Third Amended Complaint (necessitated by the

 need to re-allege Count IV which the court determined had been

 dismissed in error).     LeFande did so when it was plain (based on

 evidence supplied in Carvalho’s first motion for summary

 judgment, a motion LeFande had reviewed because he filed Simu’s

 opposition on November 7, 2016) that there had been no false

 claim about the ownership of the apartment unit and when it was

 plain that summary judgment in favor of Carvalho was appropriate

 as to the claim that she knowingly and fraudulently had provided

 a false value of her interest in the unit on her schedules.              This

 too is an instance of LeFande’s proceeding in bad faith and in a

 manner that vexatiously and unreasonably multiplied the

 proceedings.

        In seeking sanctions, Carvalho states (Dkt. No. 181-1 at

 16):

                                      83
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 84 of 116


      Mr. LeFande repeatedly claimed that Ms. Carvalho had
      falsely understated the value of her real property and
      false [sic] represented that she was not the sole owner
      of her real property.          These allegations were
      consistently made despite the fact that a stock
      certificate in the cooperative housing unit ownership was
      provided to him early on in the proceeding via, inter
      alia, requests for admissions, showing that she jointly
      owned her interest in the co-op property with her mother.
      Incredibly, Mr. LeFande refused to admit the validity of
      the certificate, even [though] it is a matter of public
      record.    Instead, he continued to prosecute this
      verifiably false claim through until nearly a year after
      this adversary proceeding was filed.          During the
      Plaintiff’s deposition, he suggested the claim was being
      withdrawn, and subsequently included the allegation again
      in the Third Amended Complaint [filed on November 22,
      2016].    Only at the January 24, 2017 hearing on
      Carvalho’s Motion for Summary Judgment did he finally
      indicate to the Court that this claim was being
      withdrawn.

 LeFande has not responded to this statement, and I treat him as

 conceding it to be accurate.        Once the certificates of ownership

 were provided to LeFande, he ought to have withdrawn the claim

 regarding ownership of the real property.          It ought not have been

 necessary for Carvalho to move for summary judgment on the issue

 of ownership.      LeFande’s failure to withdraw the claim was done

 in bad faith and it vexatiously and unreasonably multiplied the

 proceedings.

      Because sanctions are appropriate as to the conduct

 identified above regarding the § 727(a)(4) claim, Carvalho is

 entitled to recover attorney’s fees for the attorney work

 necessitated by such conduct.        The amount of work necessitated

 may have been relatively small, but Carvalho is entitled to seek



                                       84
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 85 of 116


 such fees and to be compensated for the time spent pursuing the

 recovery of such fees. “[C]ourts have uniformly held that time

 spent establishing the entitlement to and amount of the fee is

 compensable under federal fee-shifting provisions . . . .”

 Blixseth, 854 F.3d at 629 (fees under 28 U.S.C. § 1927).              See

 also Kinney v. Int'l Bhd. of Elec. Workers, 939 F.2d 690, 693

 (9th Cir. 1991) (common-law fee-shifting); Norelus, 628 F.3d at

 1298 (fees under 28 U.S.C. § 1927).

                                      XI

               ALLEGATIONS IN SUPPORT OF § 523(a)(4)
                AND § 727(a)(3) CLAIMS THAT CARVALHO
           SUBMITTED A FALSE INCOME TAX RETURN FOR ELITE

      As part of Simu’s claims that Carvalho breached a fiduciary

 duty to Simu (such that the Superior Court judgment was

 nondischargeable under 11 U.S.C. § 523(a)(4)), and that Carvalho

 falsified records from which her financial condition or business

 transactions might be ascertained (such that Simu was entitled

 under 11 U.S.C. § 727(a)(3) to a denial of Carvalho’s receipt of

 a discharge), LeFande pursued a legal theory that Carvalho had

 knowingly falsified an income tax return and financial statements

 for Elite, “intending to under report the amount of income

 realized by Elite Insurance & Consulting Services, LLC and to

 defraud Simu of commission money due to her for the year 2014.”

 Dkt. No. 5 at ¶ 122 (Amended Complaint); Dkt. No. 35 at ¶ 154

 (Second Amended Complaint); Dkt. No. 84 at ¶ 154 (Third Amended



                                      85
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 86 of 116


 Complaint).   In Simu’s Second Amended Complaint, LeFande added an

 allegation that “Carvalho’s use of the false tax return to

 deprive Simu of money rightfully owed to Simu and for Carvalho to

 enrich herself personally constituted a breach of fiduciary duty

 to Simu.”   Dkt. No. 35 at ¶ 164.         If Carvalho had owed Simu

 fiduciary duties, and she fraudulently breached that duty by

 failing to pay amounts owed for 2014 based on use of the false

 tax return, these allegations would support a claim of

 nondischargeability under 11 U.S.C. § 523(a)(4) “for fraud or

 defalcation while acting in a fiduciary capacity” and a claim

 under § 727(a)(3) to deny Carvalho a discharge.

      The annoying aspect of the allegations regarding a false tax

 return was that Simu pursued her § 523(a)(4) claim by further

 alleging that the false tax return was used to reduce the amount

 awarded by the jury in the Superior Court civil action.25             In its

 ruling on the motion to strike portions of the Second Amended


      25
         LeFande alleged in Simu’s Amended Complaint and in the
 subsequent amended complaints that “Carvalho employed the false
 tax return and financial statements to hide the existence of
 income of Elite Insurance & Consulting Services, LLC which
 could have aided in the damages calculation at trial.” Dkt. No.
 5 at ¶ 124; Dkt. No. 35 at ¶ 167; Dkt. No. 84 at ¶ 167. The
 Second Amended Complaint went further: “Such injuries to Simu in
 part arose directly from the fraud perpetrated upon the Superior
 Court by Defendant Carvalho’s reliance upon the false tax returns
 at trial, by reducing the amount the jury determined to be
 damages to Simu.” Dkt. No. 84 at ¶ 166. LeFande contended that
 “Carvalho used the tax return in an attempt to obtain a windfall
 in the form of a lesser judgment against her by misrepresenting
 the income of Elite Insurance & Consulting Services, LLC to Simu,
 to the Superior Court and to this Court.” Dkt. No. 34 at 3.

                                      86
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 87 of 116


 Complaint, the court expressed doubts in Footnote 2 that this

 served as a basis for declaring that the Superior Court judgment

 was a judgment for breach of fiduciary duty making the judgment

 nondischargeable: the judgment debt that was asserted to be

 nondischargeable was not a debt for having used a false tax

 return to reduce the amount of the judgment debt awarded.             In

 short, the claim did not make sense.         However, the evidence is

 not clear and convincing that the initial assertion of the claim

 was made in bad faith, and there is no suggestion that the

 initial assertion of the claim had any meaningful impact on the

 fees incurred by Carvalho.

         Nevertheless, it is arguable that the continued pursuit of

 the claim was in bad faith.       Despite the court’s expression of

 doubts that the claim had any merit, LeFande continued to press

 the claim.   In filing the Third Amended Complaint, LeFande

 continued to pursue the claim that the judgment debt at issue was

 nondischargeable based on the allegedly false tax return having

 been used to reduce the amount of the judgment awarded by the

 jury in the Superior Court civil action.         Dkt. No. 84 at ¶¶ 166-

 167.   However, sanctions are not appropriate for LeFande’s

 continued pursuit of a claim that made no sense.           First, the

 allegation of a false income tax return remained pertinent to the

 § 727(a)(3) claim (falsification of financial records), and thus

 had to be addressed: there was no multiplication of proceedings.



                                      87
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 88 of 116


 Second, Carvalho never moved to dismiss or strike Simu’s

 § 523(a)(4) claim regarding the allegedly false tax return from

 the Second Amended Complaint on the basis that it made no sense.

 Third, the Third Amended Complaint (necessitated by the need to

 re-allege Count IV which the court determined had been dismissed

 in error) had merely maintained the status quo regarding the

 allegations concerning the false income tax return.           Finally,

 Carvalho obtained a dismissal of the § 727(a)(3) claim and the

 § 523(a)(4) claims by establishing on summary judgment that there

 was no knowingly false income tax return.26         Once summary

 judgment was granted on that basis, it became unnecessary to

 address whether Simu’s § 523(a)(4) claim regarding the allegedly

 false tax return made any sense: LeFande did not have occasion to

 try to argue that it made sense, and Carvalho had no need to

      26
         As the court noted in granting summary judgment
 regarding the allegedly false documents (Dkt. No. 186 at 9):

      Carvalho turned over the matter of preparation of the tax
      returns to her accountants. The items as to which Simu
      complains were decisions made by the accountants based
      upon their understanding of the tax law. Carvalho relied
      upon those opinions of the accountants and, on that
      basis, signed the tax return.

           In those circumstances, there was no breach of
      fiduciary duty and the Plaintiff has failed to come
      forward with any affidavits to rebut the affidavits of
      the accountant and of Carvalho, regarding her reliance
      upon the accountants as competent to prepare the tax
      returns, and the affidavits of the accountants
      establishing that they believe these were correct tax
      approaches.



                                      88
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 89 of 116


 defend on the basis that the claim made no sense.           In other

 words, in light of the relevance of the allegedly false income

 tax return to the § 727(a)(3) claim, LeFande never multiplied the

 proceedings by reason of the allegations in the complaints that

 the submission of a false return to reduce the damages awarded in

 the Superior Court supported Simu’s § 523(a)(4) claim.            Even if

 LeFande could be said to have persisted in bad faith in pressing

 this irrelevant claim with respect to § 523(a)(4), it became

 immaterial to the outcome and cannot be said to have meaningfully

 increased Carvalho’s attorney’s fees.

      With respect to LeFande’s pursuit of the claim that the 2014

 income tax return for Elite was false, sanctions are also not

 warranted, as contended by Carvalho, based on LeFande’s failure

 to present evidence to rebut the statement in the affidavit of

 Elite’s accountant, submitted in support of Carvalho’s motion for

 summary judgment, explaining why the tax return was correct.              In

 opposing Carvalho’s motion for summary judgment, LeFande made a

 legal argument that was not clearly implausible regarding why the

 tax return was inaccurate, and argued that Carvalho should have

 known that the return was inaccurate.          He cited Tully, 818 F.2d

 at 111, in which a debtor’s schedules omitted an asset, and the

 court held that the debtor could not defend on the basis that he

 relied on his attorney’s preparation of the schedules when it

 should have been evident to the debtor that the schedules had



                                      89
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 90 of 116


 omitted the asset.     Dkt. No. 72 at 20-23.      However, I concluded

 that Carvalho and Elite’s accountant’s affidavits established

 that the accountants and Carvalho believed the return was

 accurate: the issue of the proper treatment of items on the

 return was at best a debatable question and any impropriety in

 the return, if there was any, was not something (in contrast to

 an asset omitted from a debtor’s schedules) of which Carvalho

 should have been aware.      LeFande defended against the motion for

 summary judgment by advancing arguments, which were not clearly

 implausible, that the tax return was false and that Carvalho

 should have been aware that the return was false.           Although I

 rejected those arguments as insufficient to establish a

 fraudulent intent on the part of Carvalho, LeFande did not

 multiply the proceedings unreasonably and vexatiously and did not

 act in bad faith.     Sanctions are not warranted for that conduct.

                                     XII

                       SANCTIONS REGARDING THE
              ASSERTIONS OF FRAUDULENTLY ALTERED EMAILS

      Carvalho seeks sanctions for LeFande’s having alleged that

 Carvalho had fraudulently altered emails produced in the Superior

 Court litigation.     Carvalho states:

      During this adversary proceeding, Mr. LeFande repeatedly
      accused Ms. Carvalho of having fraudulently altered
      emails during the course of the litigation in the
      District of Columbia Superior Court. For example, in
      opposition to her motion for summary judgment, Mr.
      LeFande asserted that “[i]n the course of the underlying
      Superior Court litigation, Carvalho produced emails to
      Simu which were determined to have been fraudulently

                                      90
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 91 of 116


      altered by Carvalho from the originals. See Pl.'s Ex. 7.”
      Dkt 72 p. 2 ¶ 2. This allegation was also raised at trial
      when counsel for Ms. Carvalho attempted to introduce an
      exhibit. However, Mr. LeFande introduced no evidence to
      support   the    allegation   that   Ms.   Carvalho   had
      “fraudulently altered” emails, nor any evidence that the
      Superior Court had made such a determination. The
      evidence that he alludes to in his opposition to summary
      judgment is a motion he filed in the Superior Court case.
      Mr. LeFande apparently cannot distinguish his own
      irresponsible allegations from actual findings by a
      court.

 Motion for Sanctions at 16-17.       In his opposition to the Motion

 for Sanctions, LeFande has defended his conduct as having been

 appropriate, pointing to statements in Simu Ex. 7 at 1 (a filing

 by Simu in the Superior Court) reciting a pretrial order of the

 Superior Court as having directed Carvalho to produce and use at

 trial email exhibits which were not altered from their original

 context or content.     However, LeFande has not pointed to any

 ruling of the Superior Court determining that Carvalho had

 fraudulently altered emails, and his statement that the Superior

 Court had made such a determination is sanctionable.            LeFande’s

 contention can be viewed as an attempt to impugn the integrity of

 Carvalho but was viewed as a sideshow that did not warrant

 resolution by this court, as evidenced by the court’s never

 having to decide whether LeFande’s contention that the Superior

 Court had determined that Carvalho fraudulently altered emails

 had any merit.     This annoying sideshow appears to have been

 readily disregarded not only by the court but also by Carvalho’s

 attorneys.   Nevertheless, if able to do so, Carvalho can still


                                      91
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 92 of 116


 attempt to show that LeFande’s conduct of misrepresenting what

 the Superior Court had determined resulted in a meaningful

 increase in Carvalho’s attorney’s fees such as to warrant

 sanctions in this regard pursuant to 28 U.S.C. § 1927 or the

 court’s inherent power.

                                     XIII

         SANCTIONS ARE WARRANTED FOR LEFANDE’S PURSUIT OF
   MATTERS AFTER THEY HAD BECOME UNVIABLE OR HAD BEEN DISMISSED

      The court will grant sanctions pursuant to 28 U.S.C. § 1927

 for LeFande’s continued assertion of unviable and frivolous

 allegations and claims over the course of the adversary

 proceeding.   LeFande filed multiple lengthy motions that were

 almost entirely copied and pasted from previous motions that the

 court had denied, requiring both opposing counsel and the court

 to expend a significant amount of time and effort wading through

 voluminous filings.27     Moreover, within LeFande’s amended

 complaints, motions for summary judgment, and pretrial

 statements, LeFande copied and pasted allegations that were

 irrelevant to remaining claims or were specifically dismissed or

 rejected by the court, making it difficult for opposing counsel

 and for the court to ascertain the claims being asserted and the

 allegations relevant to each of the claims.          LeFande demonstrated

      27
         For example, Simu’s Second Motion for Summary Judgment
 (a refiling of her first Motion for Summary Judgment to include
 exhibits in electronic form), her Third Motion for Summary
 Judgment, and her Opposition to Carvalho’s Motion for Summary
 Judgment are all almost completely identical.

                                      92
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 93 of 116


 multiple times a reckless disregard of the continued presence of

 allegations he had no intention of raising or pursuing in the

 course of the litigation.28      The extent of these actions

 throughout the adversary proceeding justifies sanctions in the

 form of costs, expenses, and attorneys’ fees reasonably incurred

 by Carvalho as a result of LeFande’s unreasonable and vexatious

 conduct, as authorized by the terms of § 1927.          I anticipate that

 in some instances it will be difficult for Carvalho’s counsel to

 attribute attorney’s fees Carvalho incurred as a result of




      28
         Under the guise of expending a great deal of time and
 energy and work on this case, LeFande has largely copied and
 pasted the body of the same documents throughout the case, always
 requiring Carvalho and the court to respond to every frivolous
 allegation long after such allegations had been proven to be
 false or unrelated to remaining claims. Simu’s Second Amended
 Complaint failed to reflect many of the changes directed by the
 court to be made. Simu’s Third Amended Complaint contained many
 factual allegations that were demonstrably false or no longer
 relevant to claims remaining at that time, such as those related
 to Carvalho’s ownership of real property (Third Am. Compl., Dkt.
 No. 84 at 12-13) and the amount of cash Carvalho possessed at the
 time that she filed her petition (Third Am. Compl., Dkt. No. 84
 at 13).

                                      93
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 94 of 116


 LeFande’s actions in this respect.29        However, this adversary

 proceeding has been painful for the court to wade through, not

 just Carvalho’s attorneys.       Using the extra work imposed on the

 court, I can make a fair estimate of the amount of time

 Carvalho’s counsel likely incurred, as a result of LeFande’s

 repetition of false or dismissed allegations.          However,

 Carvalho’s counsel should submit evidence in that regard unless

 the parties request the court to make that estimate based on the

 court’s knowledge of the case and the hourly rates of counsel, a

 step that may minimize the further attorney’s fees incurred by

 Carvalho and recoverable from LeFande.

      1.    Simu’s Seeking Summary Judgment as to Counts Other Than
            Count IV After a New Scheduling Order Was Issued to
            Address Count IV

      After the court reinstated Count IV, the court issued a new

 scheduling order (Dkt. No. 112), entered on February 7, 2017, in

      29
         When filing oppositions to Simu’s motions, Carvalho
 appropriately chose to simply note when Simu raised factual
 allegations or legal arguments that had already been dismissed or
 denied by the court and objected to those allegations and
 arguments on that basis. If Carvalho chose to explain the
 previous dismissal or denial, she did so in summary form. During
 hearings on various motions, Carvalho’s counsel similarly
 explained the prior rulings by the court in summary form when
 addressing other allegations and arguments raised by Simu.
 Because Carvalho declined to draft extensive responses to
 repeated allegations and arguments that had already been
 dismissed, she likely did not expend extensive extra work and
 time to defend against or respond to such claims above and beyond
 reading Simu’s filings and examining and noting which allegations
 and arguments had already been denied. However, Carvalho’s
 attorneys necessarily incurred extra work and cost as a result of
 LeFande’s repeated advancement of meritless allegations and
 arguments.

                                      94
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 95 of 116


 order to allow the parties to identify expert witnesses related

 to Count IV, fully conduct discovery related to that Count, and

 file any related dispositive motions.         LeFande filed Simu’s third

 motion for summary judgment (Dkt. No. 133) by the deadline set

 out by the new scheduling order.          That motion, totaling 499 pages

 with exhibits, improperly addressed the entirety of the Third

 Amended Complaint.     At the time that Simu filed her third motion

 for summary judgment on April 4, 2017, her second motion for

 summary judgment (Dkt. No. 18), which had addressed all claims in

 the Third Amended Complaint aside from Count IV, already had been

 denied on November 15, 2016 (Dkt. No. 78).          Moreover, the

 scheduling order entered on February 7, 2017, clearly set out

 deadlines related to only Count IV, and the parties were aware

 that the new deadlines, including the deadline for filing

 dispositive motions, were only meant to relate to Count IV.

      2.      Disregard of Court’s Ruling Regarding “No Asset Estate”
              Allegation

      Carvalho’s bankruptcy petition (Case No. 15-00646, Dkt. No.

 1) included a “Part 6: Answer These Questions for Reporting

 Purposes.”    Question 17 of that Part 6 asked: “Do you estimate

 that after any exempt property is excluded and administrative

 expenses are paid that funds will be available to distribute to

 unsecured creditors?” Carvalho answered “No.”          In the initial

 Complaint, LeFande included the allegation that “Defendant

 Carvalho falsely claimed to this Court that her petition was for


                                      95
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 96 of 116


 a no asset estate.”     Dkt. No. 1 at ¶ 43.      LeFande also made this

 claim in a motion for sanctions shortly after the bankruptcy case

 was filed.   Case No. 15-00646, Dkt. No. 21.         At the February 11,

 2016 hearing on that motion, the Court held that Carvalho’s

 statement, which was consistent with her schedules, that she

 “estimated that . . . funds would not be available to pay

 creditors” was a matter of opinion that Carvalho could form for

 whatever reasons she deemed appropriate, and such an estimate

 could not be a false statement even if Simu could demonstrate

 that funds would be available despite the schedules.            Simu was

 thus not entitled to sanctions under Fed. R. Bankr. P. 9011.

 Case No. 15-00646, Dkt. Nos. 43 and 46.

      Undeterred by this ruling, LeFande continued to make this

 same allegation throughout the proceedings.          In Simu’s Amended

 Complaint, filed five days after the February 11 hearing, LeFande

 repeated this same allegation.       Dkt. No. 5 at ¶ 64.      Carvalho

 moved to dismiss this allegation (Dkt. No. 10), and on May 13,

 2016, the court dismissed it, ruling (Dkt. No. 30 at 20):

      This was her estimate, for what it was worth, and ought
      not serve as a basis for denial of a discharge. Even if
      the estimate was based on falsely omitting assets from
      her schedules or falsely understating the value of assets
      on her schedules, that does not change the fact that this
      was represented to be Carvalho’s estimate of what would
      happen in the case.

 However, LeFande was still not to be deterred.          Two weeks later,

 he filed a Second Amended Complaint that again included the same

 allegation. Dkt. No. 35 at ¶ 78.          He then continued to defy the

                                      96
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 97 of 116


 previous dismissal of the claim, repeating the allegation in

 Simu’s Third Amended Complaint.        Dkt. No. 84 at ¶ 78.      Even

 later, LeFande included the allegation in a statement of material

 facts as supporting Simu’s third motion for summary judgment and

 appended the same statement of material facts, containing this

 allegation, as part of Simu’s pretrial statement.           Dkt. No. 133-1

 at ¶ 34; Dkt. No. 134.      LeFande’s conduct demonstrates that he

 pursued the claim in bad faith, and that he included this

 frivolous claim as part of a kitchen sink of meritless claims he

 threw at Carvalho in an attempt to increase Carvalho’s attorney’s

 fees.    Accordingly, sanctions are appropriate under the court’s

 inherent powers for LeFande’s having pursued this allegation.

 Sanctions are additionally appropriate under 28 U.S.C. § 1927 for

 LeFande’s having multiplied the proceedings by persisting in

 asserting this allegation.

         3.   Disregard of Court’s Ruling Regarding Nature of Debt to
              Simu

         In Simu’s Amended Complaint, LeFande included the

 allegations that Carvalho had misstated the nature of the debt

 owed to Simu by “falsely” claiming that the debt was an unsecured

 debt and had “falsely claimed to this Court in her Petition and

 attached schedules that her debt to Simu was a business debt, and

 not a recorded judgment for breach of fiduciary duties and

 defalcation of [Elite’s] funds for her own benefit.”            Dkt. No. 5

 at ¶¶ 75 and 78.     On the basis of those allegations, Count VI of


                                      97
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 98 of 116


 the Amended Complaint sought a denial of discharge under 11

 U.S.C. § 727(a)(4)(A), because, among other reasons, “Carvalho

 . . . misstated the nature of the debt to Simu in the schedules

 attached to her petition.”       Id. at ¶ 152.     On May 13, 2016, the

 court dismissed Simu’s claim that Carvalho had misstated the

 nature of her debt to Simu, noting that there was a non-frivolous

 argument that no lien arose from recordation of the judgment, and

 that, accordingly, the allegations of the Amended Complaint

 failed to establish that listing the debt as unsecured was made

 deceitfully such as to be a basis for denying a discharge.              Dkt.

 No. 30 at 14-17, 31.30     LeFande ignored this Court’s order and

 included these allegations regarding scheduling of the debt as

 unsecured and as a business debt in Simu’s Second Amended

 Complaint filed on May 26, 2016, and Simu’s Third Amended

 Complaint filed on November 22, 2016.         Dkt. No. 35 at ¶¶ 89 and

 92; Dkt. No. 84 at ¶¶ 89 and 92.          Even later, on April 4, 2017,

 LeFande included as part of the statement of material facts in

 support of Simu’s third motion for summary judgment statements

 that Simu recorded her judgment with the District of Columbia

 Recorder of Deeds on October 29, 2015, and that Carvalho claimed

      30
         The debt plainly was a business debt and not a consumer
 debt, and was accurately described as such on Carvalho’s
 schedules, and it was not necessary for Carvalho to provide
 additional details. Without the necessity of the court’s stating
 those obvious facts, the court’s order dismissed in toto the
 claim that Carvalho misstated the nature of her debt, and that
 included the allegation that Carvalho falsely described the debt
 to Simu as a business debt.

                                      98
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 99 of 116


 Simu’s judgment against her to be a business debt.           Dkt. No. 133-

 1 at ¶¶ 7 and 53.     He then appended the same statement of

 material facts, containing this allegation, as part of Simu’s

 pretrial statement.     Dkt. No. 134.

        Count VI of the Second Amended Complaint and Count VI of the

 Third Amended Complaint, in seeking a denial of discharge under

 11 U.S.C. § 727(a)(4)(A), no longer included as a basis

 justifying such relief a specific allegation that “Carvalho . . .

 misstated the nature of the debt to Simu in the schedules

 attached to her petition,” and Simu’s third motion for summary

 judgment did not seek summary judgment on that basis.

 Nevertheless, Count VI of the complaints continued to allege that

 false oaths in the case included “Carvalho’s false attestation

 under oath that her answers in her Petition and its attachments

 were true and correct.”      Dkt. No. 35 at ¶ 194; Dkt. No. 84 at ¶

 194.   Count VI of these complaints deleted specific allegations

 (that had been in the first Amended Complaint) that Carvalho’s

 falsely scheduling the character of her debt to Simu constituted

 a basis for denying the debtor a discharge under 11 U.S.C.

 § 727(a)(4)(A).    However, the continued pursuit of the

 allegations that Carvalho falsely scheduled the character of her

 debt to Simu muddied the waters, and         was done in bad faith,

 warranting sanctions pursuant to the court’s inherent powers.              In

 any event, their continued pursuit constituted a multiplication

 of proceedings warranting sanctions under 28 U.S.C. § 1927.

                                      99
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 100 of 116


 Whether any meaningful attorney’s fees were incurred by reason of

 such conduct is a different question that will require proof by

 Carvalho.   Carvalho’s attorneys may have readily brushed aside

 the allegations as having already been rejected by the court.

 Regardless of the outcome of whether any meaningful attorney’s

 fees were incurred, however, LeFande’s conduct adds weight to the

 view that LeFande was proceeding in bad faith in the adversary

 proceeding.

      4.     Disregard of Court’s Ruling Regarding Debts and
             Accounts Receivable Owed to Elite, and Separateness of
             Debtor From Elite

      LeFande, who does not regularly practice bankruptcy law,

 seemed to misunderstand the difference between a Chapter 7

 debtor’s interest in a sole proprietorship and a Chapter 7

 debtor’s interest in a limited liability corporation. In Simu’s

 Amended Complaint, LeFande included the allegations that in her

 schedules Carvalho had “falsely omitted the existence of debts

 owed to Elite” and “falsely omitted the existence of accounts

 receivable due to Elite.”      Dkt. No. 5 at ¶¶ 79-80.       Like the

 allegations discussed above, the court dismissed these

 allegations on May 13, 2016 (Dkt. No. 30 at 19-20), explaining

 that Elite’s property was not property of Carvalho to be included

 on her schedules.     Nevertheless, LeFande ignored this part of the

 court’s order and repeated the allegations in Simu’s Second

 Amended Complaint and her Third Amended Complaint.           Dkt. No. 35

 at ¶¶ 94-95; Dkt. No. 84 at ¶¶ 93-94.         Even later, he included

                                     100
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 101 of 116


 the allegation that “Carvalho did not list any accounts

 receivable or commissions already earned in Schedule A/B. ECF

 Docket # 1 at 13” as part of Simu’s statement of material facts

 in support of Simu’s third motion for summary judgment.               Dkt. No.

 133-1 at ¶ 44.     He then appended that statement of material

 facts, including paragraph 44, as part of Simu’s Pretrial

 Statement.   Dkt. No. 134.

      Similarly, in this adversary proceeding and the main

 bankruptcy case, LeFande contended that if Elite continued to

 operate then under 11 U.S.C. § 721 Ross was required to obtain

 authority for the continued operation of Elite’s business and was

 required under 11 U.S.C. § 704(a)(8) to file reports regarding

 the operation of Elite; that Ross was required to employ Carvalho

 as a professional pursuant to 11 U.S.C. § 327 and Fed. R. Bankr.

 P. 2014 in order for Carvalho to be compensated for running

 Elite; and that Carvalho was required to obtain approval under 11

 U.S.C. § 330 for administrative expenses allowable under 11

 U.S.C. § 503(b) prior to receiving compensation from Elite.               See,

 e.g., Dkt. No. 188 at 92 (invoking §§ 704 and 721), 94 (invoking

 § 704), 95 (invoking §§ 330 and 503 and Rule 2014).31           LeFande

 repeated some of these arguments in his opposition to the Motion

 for Sanctions.     See Dkt. No. at 20-21 (invoking § 503(b)); at 21

      31
         In the main case, Case No. 15-00646, see Dkt. No. 111 at
 13, invoking § 704(a)(8); at 16-18, invoking §§ 327, 330, and
 503(b); and Dkt. No. 131 (filed after the Motion for Sanctions in
 this adversary proceeding).

                                     101
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 102 of 116


 (invoking § 704(a)(8)).      Given that Elite was not the debtor in

 the bankruptcy case, such arguments ought not have been raised

 once the court made clear on May 13, 2016, that Elite and the

 debtor must be treated as separate entities.          However, the Motion

 for Sanctions is limited to this adversary proceeding, and

 Carvalho needed to identify the specific instances in which

 LeFande made such arguments in the adversary proceeding and

 needed to demonstrate the extent to which those arguments

 meaningfully prolonged the disposition of the adversary

 proceeding such as to be a multiplication of proceedings

 resulting in meaningful attorney’s fees being incurred because of

 LeFande’s making such arguments.        Her Motion for Sanctions failed

 to point to such arguments as a basis for imposing sanctions.              It

 would not be appropriate to award sanctions for such misconduct

 occurring prior to the filing of the Motion for Sanctions and not

 raised by the Motion for Sanctions.        She only pointed to such

 arguments in her reply to LeFande’s opposition to the Motion for

 Sanctions by noting that LeFande included some of those arguments

 in his opposition, continuing a pattern of previously raising

 such misguided arguments.      Carvalho’s reply appropriately

 rebutted those misguided arguments in replying to the opposition,

 and appropriately pointed to them as illustrating LeFande’s

 obstinate conduct in the case.       She is entitled to reasonable

 fees in filing that reply in pursuing the Motion for Sanctions as



                                     102
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 103 of 116


 she is entitled to recover such attorney’s fees for successfully

 pursuing sanctions.

      5.     Pursuit of Claim, After it Was Dismissed, Regarding
             $5,950 in Cash on Hand

      Simu attempted in her Amended Complaint to characterize the

 alleged failure to list $5,950 in cash on hand as a false oath

 and as “withholding recorded information” from the trustee.              Dkt.

 No. 5 at ¶¶ 150, 159, and 163.       The Court dismissed claims in

 this regard on May 13, 2016, but LeFande re-alleged these claims

 in the Second Amended Complaint and the Third Amended Complaint.

 Dkt. No. 30 at 14, 21, and 31; Dkt. No. 35 at ¶¶ 195 and 208;

 Dkt. No. 84 at ¶¶ 195 and 208.

      6.     The Claim in Count VII That Undervaluing Elite Was a
             Withholding of Recorded Information From the Trustee

      In Count VII of Simu’s Amended Complaint, LeFande tried to

 characterize the alleged undervaluation of Elite as a withholding

 of “recorded information” from the Chapter 7 trustee.            Dkt. No. 5

 at ¶¶ 159 and 161.      (This alleged undervaluation had already

 been included as part of Count V dealing with false oaths.)              The

 Court dismissed Count VII with respect to this allegation on May

 13, 2016.   Dkt. No. 30 at 21, 31-32.        LeFande ignored this and

 restated this allegation as part of Count VII in both the Second

 and Third Amended Complaints.       Dkt. No. 35 at ¶ 206; Dkt. No. 84

 at ¶ 206.   While the claim that Carvalho had undervalued Elite

 properly remained- a claim under Count V of the Second Amended



                                     103
Case 16-10001-SMT      Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                             Document    Page 104 of 116


 Complaint and the Third Amended Complaint regarding false oaths,

 it ought not have been pled as a claim in Count VII.

         7.      Continued Pursuit Regarding Failure to List Insurance
                 Licenses

         LeFande originally alleged on Simu’s behalf that Ms.

 Carvalho’s failure to list her insurance licenses justified

 denial of discharge.        This allegation was dismissed on May 13,

 2016.        Dkt. No. 30 at 31.   LeFande inexplicably included it in a

 statement of material facts attached to Simu’s Pretrial

 Statement.       Dkt. No. 134 at ¶¶ 42-43.32

                                        XIV

                           LEFANDE’S ATTACKS ON THE
                  INTEGRITY OF OPPOSING COUNSEL AND THE COURT

         As previously stated, the most demonstrably vexatious

 conduct by LeFande in this adversary proceeding relates to his

 advancement, in writing and in court, of allegations that

 Carvalho’s attorneys were committing fraud and felonies,

 assisting and advising their client to commit fraud upon the


         32
         Carvalho contends that LeFande improperly continued
 pursuit, after filing Simu’s Third Amended Complaint, of the
 claim of nondischargeability under 11 U.S.C. § 523(a)(6). That
 § 523(a)(6) claim had been asserted in Count X of the Second
 Amended Complaint, and the court ruled that Simu could continue
 to pursue that Count X only as to certain parts of her Superior
 Court judgment. However, Simu deleted Count X from the Third
 Amended Complaint. Nevertheless, LeFande has provided a
 satisfactory explanation for why he felt authorized to pursue the
 § 523(a)(6) claim. It was included in Simu’s pretrial statement
 (albeit not limiting the claim to only certain parts of the
 Superior Court judgment) and the court did not strike it from the
 pretrial statement.

                                        104
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 105 of 116


 court, and lying and misrepresenting facts to the court.              Equally

 objectionable were LeFande’s numerous outright and implied

 allegations regarding bias and collusion of those attorneys,

 Ross, and the court, and the proposition that those parties all

 employed a combined effort to disadvantage his client.

      Instead of addressing sanctions for such conduct under 28

 U.S.C. § 1927, LeFande’s conduct in that regard is more properly

 sanctioned pursuant to the court’s inherent authority.            In Thomas

 v. Tenneco Packaging Co., 293 F.3d 1306, 1325-26 (11th Cir.

 2002), the Eleventh Circuit ruled that the district court had not

 abused its discretion in invoking its inherent authority to

 sanction an attorney for the attorney’s bad faith conduct towards

 his opposing counsel.      The Eleventh Circuit noted that documents

 filed by the attorney were “saturated with invective directed at

 opposing counsel.”     Id. at 21.    This “invective” included “rude,

 demeaning remarks about opposing counsel’s physical traits and

 demeanor[,] . . . attacks upon the fitness of opposing counsel as

 a member of the bar, and . . . statements that can only be

 construed as thinly veiled physical threats.”            Id.   Additionally,

 the relevant documents were “strewn with generalizations and

 conclusory comments that paint[ed] opposing counsel as a racist

 bigot and thus impugn[ed] his character.”          Id.   In relevant part,

 the Eleventh Circuit ruled (id. at 1322 (internal citation

 omitted)):



                                     105
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 106 of 116


      Due to the insertion of all these patently offensive remarks
      in the five documents, the district court did not err in
      finding that [the attorney] filed the documents in bad faith,
      namely, “for the purpose of deliberately provoking unnecessary
      personal animosity and conflict between opposing counsel and
      for the purpose of creating an unjustified and false
      impression that the opposing legal positions of the parties
      were the result of racism on the part of [opposing] counsel.”
      The district court’s finding was correct because the remarks
      serve no purpose other than to harass and intimidate opposing
      counsel, and thus are inconsistent with basic rules of
      professional conduct that apply to [the attorney].

      In this case, LeFande did not disparage the physical traits

 of his opposing counsel, did not accuse his opposing counsel of

 racism or bigotry, and did not make any physical threats to

 opposing counsel.     However, as Carvalho’s counsel has outlined in

 her Motion for Sanctions, LeFande directed abusive language

 towards opposing counsel both in writings filed with the court

 and orally in open court.

      At initial court hearings related to the adversary

 proceeding, LeFande only accused Carvalho of fraud and did so as

 an underlying element of his client’s claims.          However, as time

 passed, these allegations of fraud turned on opposing counsel,

 the U.S. Trustee, the Chapter 7 trustee, and even the court.              In

 Thomas, 296 F.3d at 1318 n.15, the Eleventh Circuit noted that

 the district court explicitly chose to levy sanctions upon the

 attorney only on the basis of his conduct towards opposing

 counsel and chose not to address or sanction the attorney’s

 “irrelevant and abusive comments made throughout the litigation

 about the Middle District [of Georgia], the district court, and


                                     106
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07    Desc Main
                          Document    Page 107 of 116


 the Eleventh Circuit.”      Similarly, in this case, the court

 declines to issue sanctions on the basis of LeFande’s abusive

 comments regarding the court and the integrity of the court.

 However, LeFande’s treatment of opposing counsel in writings and

 court appearances, both matters of public record, is a different

 matter and it justifies the imposition of sanctions.

         LeFande accused opposing counsel of knowingly and

 intentionally committing fraud at hearings held on November 29,

 2016, and January 24, 2017.       These allegations also appear in

 documents filed by LeFande in the adversary proceeding.               LeFande

 accused opposing counsel of conspiring to hide from the court,

 the U.S. Trustee, and the Chapter 7 trustee, information of their

 client’s alleged unlawful activities at issue in the adversary

 proceeding.    Dkt. No. 122; Dkt. No. 133, Memorandum at 30-33.             He

 accused opposing counsel of making knowingly false

 representations to the court.       Dkt. No. 10-1 at 20; Dkt. No. 14

 at 12; Dkt. No. 19 at 7, 20-21; Dkt. No. 24 at 3-5; Dkt. No. 39

 at 9.    He also claimed that opposing counsel was complicit in the

 alleged fraud of their client and facilitated such fraud.              Dkt.

 No. 14 at 13; Dkt. No. 39 at 5, 9; Dkt. No. 68, Memorandum at 9;

 Dkt. No. 72 at 28.     Even after this court granted a motion by

 Carvalho’s counsel to strike such offensive and unfounded

 allegations from documents filed with the court (Dkt. No. 80 at

 6), LeFande continued to advance the same allegations in further



                                     107
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 108 of 116


 filings.33    These allegations were made in public filings and

 hearings and were patently offensive and impugned the characters

 of Carvalho’s attorneys in a manner that could be damaging to

 their careers and reputations.       LeFande advanced these

 allegations in a bad faith pattern of harassing and impugning the

 character of Carvalho, her counsel, and the court.

      “The Court’s inherent authority extends only to the

 imposition of compensatory sanctions, including those sanctions

 that make a party whole for expenses caused by the opponent’s

 obstinacy.”    In re Avon Townhomes Venture, 433 B.R. 269, 304

 (Bankr. N.D. Cal. 2010), aff'd, BAP Nos. NC-11-1068-HDoD, NC-11-

 1069-HDoD, 2012 WL 1068770 (B.A.P. 9th Cir. Mar. 29, 2012),

 aff'd, 575 F. App’x 715 (9th Cir. 2014) (citing Chambers, 501


      33
         In opposing Carvalho’s Motion for Sanctions, LeFande
 took a parting shot:

      This attorney has no greater duty as an officer of this
      Court than to attempt to confine the conduct of the Court
      and opposing attorneys to the limitations of the law, and
      to call attention to any violation thereof, particularly
      where such violations directly injure his client. This
      attorney is quite frankly embarrassed by the conduct of
      the Court and those opposing attorneys during the course
      of this case. It is this attorney's opinion, withheld
      until now solely because of Rule of Professional Conduct
      8.4, that Carvalho's attorneys have conspired, aided and
      abetted her in multiple violations of 18 U.S.C. §§ 152
      and 157 and themselves violated, inter alia, 18 U.S.C. §
      154.

 Opposition (Dkt. No. 185) at 44-45. The cited Rule 8.4 provides
 in part that it is professional misconduct for an attorney to
 “(g) Seek or threaten to seek criminal charges or disciplinary
 charges solely to obtain an advantage in a civil matter.”

                                     108
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 109 of 116


 U.S. at 45–46); Miller v. Cardinale (In re DeVille), 361 F.3d

 539, 546 (9th Cir. 2004); Knupfer v. Lindblade (In re Dyer), 322

 F.3d 1178, 1198 (9th Cir. 2003); Corder v. Howard Johnson & Co.,

 53 F.3d 225, 232 (9th Cir. 1994)).         It is within the court’s

 inherent power to impose upon LeFande a sanction of attorney’s

 fees for acting “in bad faith, vexatiously, wantonly, or for

 oppressive reasons.”      Alyeska Pipeline Serv. Co. v. Wilderness

 Soc’y, 421 U.S. 240, 258-59 (1975).         See also Shepherd, 62 F.3d

 at 1472 (D.C. Cir. 1995) (“[T]he inherent power enables courts to

 protect their institutional integrity and to guard against abuses

 of the judicial process with contempt citations, fines, awards of

 attorneys’ fees, and such other orders and sanctions as they find

 necessary.”).      Such sanctions are warranted for LeFande’s

 repeated attacks on the integrity of opposing counsel after the

 court struck earlier attacks on their integrity.            Carvalho is

 entitled to recover attorney’s fees occasioned by her counsel

 responding to such unwarranted attacks that sought to advance

 Simu’s claims by suggesting fraud on the part of Carvalho’s

 counsel.    Such attacks multiplied the proceedings in a vexatious

 and unreasonable fashion.

                                       XV

            VIOLATIONS OF D.C. RULES OF PROFESSIONAL CONDUCT

      Violations of the Rules of Professional Conduct, as adopted

 by the District of Columbia Court of Appeals, may constitute



                                      109
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 110 of 116


 grounds for discipline under the disciplinary procedures

 established by the District Court Local Rules. Under LBR 2090-

 1(b), DCtLCvR 83.15(a) (the Local District Court Rule making the

 D.C. Rules of Professional Conduct applicable in the district

 court) applies to attorneys practicing in this bankruptcy court.

      A.   LeFande’s Fee Arrangement with Simu

      Simu’s testimony at trial regarding the manner in which she

 and LeFande have agreed she is to compensate him for his legal

 services raises significant concern in the eyes of the court as a

 potential violation of Rule 1.5(b) of the District of Columbia

 Rules of Professional Conduct, which provides that “[w]hen the

 lawyer has not regularly represented the client, the basis or

 rate of the fee, . . . and the expenses for which for which the

 client will be responsible shall be communicated to the client,

 in writing, before or within a reasonable time after commencing

 the representation.”

      When Simu was on the stand, Carvalho’s counsel questioned

 her in regards to her fee agreement with LeFande.           Simu testified

 that she and LeFande had not agreed to an hourly rate of

 compensation; rather, they had “agreed on pay as we go.”              Dkt.

 No. 187 at 79.     She testified that LeFande never sent to Simu or

 showed Simu itemized invoices demonstrating the work he had

 completed.   Instead, according to Simu’s testimony, in regards to

 the amount she owed him, LeFande and Simu “just talked about it”



                                     110
Case 16-10001-SMT    Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                           Document    Page 111 of 116


 as the litigation continued.        Id.       She explained: “I would give

 him checks when he would tell me amounts were due.”             Id.    When

 Carvalho’s counsel asked Simu to confirm that she would just “sit

 down with LeFande on a monthly basis and . . . just talk about

 how much he should get,” Simu responded, “I know how much work he

 does.    We work on the case closely.          I know the motions that are

 filed.    I know all of the work he puts in, and I know how much a

 lawyer of his caliber gets.”        Id. at 80.

         When asked whether there exists any agreement in writing

 that sets out the terms of how Simu is to compensate LeFande,

 Simu first testified that she did not remember, as she had hired

 him three years ago.      Simu estimated that she paid LeFande

 $200,000, just in relation to his representation of her in the

 Superior Court proceedings, adding that “[i]t’s been a lot of

 money.    My father has used his entire retirement income for

 this.”     Id.   When asked to estimate how much she currently owes

 LeFande, Simu said she probably owes him $300,000.             Id. at 81.

 She characterized that valuation as “an estimate -- a guestimate”

 based on “how much I paid him so far, and how many hours he’s

 worked . . . .”     She then again indicated that she and LeFande

 “had conversations” and she knew both the hours he put in and

 “the rates that a lawyer like him can get” and explained that

 “it’s based on conversations him and I have had, but we don’t

 have anything in writing.”        Id.



                                         111
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 112 of 116


      Rule 1.5(b) of the District of Columbia Rules of

 Professional Conduct requires a lawyer commencing representation

 of a new client to communicate to the client in writing, before

 or within a reasonable time after commencing the representation,

 the basis of the rate of the fee.         It appears that LeFande never

 did so for Simu and has instead simply counseled her as to how

 much he deserves for his work.       This is particularly concerning

 considering the aforementioned extensive copying and pasting

 LeFande has done throughout the course of this adversary

 proceeding, in the form of multiple long motions filed with the

 court that were either entirely or nearly identical.

      Considering the impropriety of the fee arrangement in this

 case, the risk of LeFande currently having or in the future

 entering into this improper fee arrangement with other clients,

 and the risks attendant to such a fee agreement in terms of

 misunderstandings arising between attorney and client as well as

 the opportunity for misfeasance on the part of the attorney, this

 court will exercise its inherent authority by submitting a copy

 of this decision to the District Court Disciplinary Committee,

 allowing it an opportunity to consider independently whether

 LeFande’s conduct falls within the Committee’s jurisdiction, and

 if so, what, if any, disciplinary action is warranted. Likewise,

 this court will exercise its inherent authority to refer this

 matter to the District of Columbia Office of Bar Counsel.



                                     112
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 113 of 116


      B.     LeFande’s Misrepresentations and Lack of Candor
             Regarding this Court’s Denial of Simu’s First Motion
             for Summary Judgment

      Simu filed an interlocutory appeal of this court’s denial of

 her motion for a preliminary injunction in the District of

 Columbia District Court.      That appeal was docketed as Case No.

 1:16-cv-02522.     In a writing filed in that case, LeFande

 addressed this court’s denial of Simu’s first motion for summary

 judgment.   He stated (D.D.C. Case No. 1:16-cv-02522, Dkt. No. 8

 at 4-5 (internal citations omitted)):

      Armed with extensive documentary evidence of the vast amount
      of money moving through Elite Insurance & Consulting Services,
      LLC leading up to the Petition, and evidence that the Debtor
      had transferred money out of Elite into her own bank account,
      into a cashier’s check and then into an obscure out of state
      bank in the final days before the Petition, the Plaintiff
      moved for summary judgment on her nondischargeability claims
      on February 19, 2016. The Bankruptcy Court refused to hear the
      Motion at a hearing scheduled on March 10, 2016. The Plaintiff
      had tendered a large three ring binder to the Court of the
      Motion Exhibits at the prior hearing and the Clerk made a
      docket notation that the documents were too voluminous to scan
      and enter into ECF. When the Motion was called at the hearing,
      the Court claimed not to have the Exhibits before it. The
      Plaintiff’s counsel responded to the effect, “I can see the
      binder of exhibits under your arm from here.” The Bankruptcy
      Court denied the Motion, again without the Plaintiff being
      heard on the merits. The Bankruptcy Court would later direct
      the Clerk to remove any reference to the Plaintiff’s binder of
      Exhibits in the Docket. The Plaintiff quickly refiled the
      Motion, this time reentering all 700 pages of the Exhibits and
      pleadings into ECF.

      In reality, the following occurred:         On March 10, 2016, the

 court held a hearing at which it denied Simu’s motion for summary

 judgment (Dkt. No. 7) without prejudice.         At the hearing, the

 court noted that LeFande had filed the motion for summary


                                     113
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 114 of 116


 judgment on behalf of Simu without attaching any of the exhibits

 to which he referred in his motion.        LeFande argued that he had

 submitted a binder full of exhibits to the court at a previous

 hearing and requested the court to reference that binder.

 However, the court declined to do so, explaining that the motion

 could not be granted with no exhibits attached thereto.

      The court advised: “I’m going to deny the motion for summary

 judgment and let you re-file it if you want to, with

 electronically-filed documents.”        After LeFande lodged a further

 argument the court again confirmed that it would “deny the motion

 for summary judgment without prejudice to you refiling it with

 electronic copies of the exhibits upon which you rely” and also

 directed LeFande to partially redact financial account numbers (a

 step required by Fed. R. Bankr. P. 9037(a)(4)).           The court

 explained that because LeFande had presented the relevant binder

 to the court in relation to hearings in the main bankruptcy case

 and only a small number of the documents contained therein had

 been admitted into evidence during those hearings it was improper

 to only reference exhibits in that hard copy binder from the

 hearing in the main bankruptcy case to support a motion for

 summary judgment in the adversary proceeding.          Under the court’s

 local rules, LeFande, as an attorney, was required to file

 documents in electronic form.       The exhibits should have been

 electronically filed as attachments to the motion.           Thus, the

 court denied the first motion for summary judgment without

                                     114
Case 16-10001-SMT   Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07   Desc Main
                          Document    Page 115 of 116


 prejudice and Simu electronically filed her second motion for

 summary judgment (Dkt. No. 18) with all of the referenced

 exhibits attached five days later.        At no point did the court

 instruct the deputy clerk to remove or conceal any evidence of

 the presence of print exhibits in the courtroom or the manner in

 which the court proceedings occurred.         The fact that LeFande

 insinuated that in a document filed in court is concerning and

 may require disciplinary review.        LeFande’s assertion or

 implication made to the District Court that this court removed

 information from the public record may at least violate D.C. Rule

 of Professional Conduct 3.3(a)(1).        LeFande has maligned the

 integrity of this court throughout both this adversary proceeding

 and the underlying bankruptcy case, frequently painting the court

 as biased against him and his client and even going so far as to

 assert that the court has actively cooperated with his opposing

 counsel.   The court has declined to sanction such conduct,

 instead choosing to sanction LeFande for his unfounded

 allegations of misconduct of opposing counsel.          However,

 LeFande’s continuation of such malignment in another court to

 such an extent as to suggest that this court concealed evidence

 of its proceedings from the public record is conduct that should

 be reviewed by the disciplinary authorities.




                                     115
Case 16-10001-SMT                                                                                 Doc 205 Filed 10/01/19 Entered 10/01/19 10:05:07            Desc Main
                                                                                                        Document    Page 116 of 116


                                                                                                                                  XVI

                                                                                                                               CONCLUSION

                               An order follows authorizing Carvalho to recover sanctions

 as set forth above, and addressing Carvalho’s filing a statement

 of attorney’s fees incurred with respect to the sanctionable

 conduct, and LeFande’s responding thereto.

                                                                                                                                            [Signed and dated above.]

 Copies to: Recipients of e-notification of filings.




 R:\Common\TeelSM\MSB\Big Cases\Simu v. Carvalho\Motion for Sanctions\Motion for Sanctions_Simu v. Carvalho_v62 mt edits.wpd
                                                                                                                                  116
